Exhibit 10.1
EXECUTION VERSION
     
 
AGREEMENT AND PLAN OF MERGER
by and among
BERKSHIRE HATHAWAY INC.
OHIO MERGER SUB, INC.
and
THE LUBRIZOL CORPORATION
dated as of
March 13, 2011
     
 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page  
ARTICLE I THE MERGER
    1    
Section 1.1 The Merger
    1  
Section 1.2 Closing
    1  
Section 1.3 Effective Time
    1  
Section 1.4 Effect of the Merger
    2  
Section 1.5 Articles of Incorporation and Code of Regulations of the Surviving
Corporation
    2  
Section 1.6 Directors and Officers of the Surviving Corporation
    2  
Section 1.7 Subsequent Actions
    2    
ARTICLE II EFFECT OF THE MERGER ON CAPITAL STOCK
    2    
Section 2.1 Conversion of Securities
    2  
Section 2.2 Payment; Surrender of Shares; Stock Transfer Books
    3  
Section 2.3 Treatment of Stock Plans
    5  
Section 2.4 Dissenting Shares
    6  
Section 2.5 Adjustments
    7  
Section 2.6 Lost Certificates
    7    
ARTICLE III REPRESENTATIONS AND WARRANTIES OF THE COMPANY
    7    
Section 3.1 Organization
    8  
Section 3.2 Authorization; Validity of Agreement; Company Action
    8  
Section 3.3 Consents and Approvals; No Violations
    9  
Section 3.4 Capitalization
    10  
Section 3.5 SEC Reports and Financial Statements
    11  
Section 3.6 Absence of Certain Changes
    12  
Section 3.7 No Undisclosed Material Liabilities
    13  
Section 3.8 Compliance with Laws and Court Orders
    13  
Section 3.9 Material Contracts
    14  
Section 3.10 Information in Proxy Statement
    14  
Section 3.11 Litigation
    15  
Section 3.12 Employee Compensation and Benefit Plans; ERISA
    15  
Section 3.13 Properties
    16  

-i-



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

              Page  
Section 3.14 Intellectual Property
    17  
Section 3.15 Environmental Laws
    17  
Section 3.16 Taxes
    18  
Section 3.17 Opinions of Financial Advisors
    18  
Section 3.18 Brokers or Finders
    19  
Section 3.19 State Takeover Statutes
    19  
Section 3.20 Transactions with Affiliates
    19  
Section 3.21 No Other Representations or Warranties
    19    
ARTICLE IV REPRESENTATIONS AND WARRANTIES OF PARENT AND MERGER SUB
    19    
Section 4.1 Organization
    19  
Section 4.2 Authorization; Validity of Agreement; Necessary Action
    19  
Section 4.3 Consents and Approvals; No Violations
    20  
Section 4.4 Ownership of Common Stock
    21  
Section 4.5 Information in Proxy Statement
    21  
Section 4.6 Financing
    21  
Section 4.7 No Prior Activities
    21  
Section 4.8 Litigation
    21  
Section 4.9 Disclaimer of Warranties
    21    
ARTICLE V COVENANTS
    22    
Section 5.1 Interim Operations of the Company
    22  
Section 5.2 No Solicitation by the Company
    24    
ARTICLE VI ADDITIONAL AGREEMENTS
    26    
Section 6.1 Preparation of Proxy Statement
    26  
Section 6.2 Shareholders Meeting
    26  
Section 6.3 Reasonable Best Efforts
    27  
Section 6.4 Notification of Certain Matters
    29  
Section 6.5 Access; Confidentiality
    29  
Section 6.6 Publicity
    29  
Section 6.7 Indemnification
    30  
Section 6.8 Merger Sub Compliance
    31  

-ii-



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

              Page  
Section 6.9 Employee Matters
    31    
ARTICLE VII CONDITIONS
    32    
Section 7.1 Conditions to Each Party’s Obligation to Effect the Merger
    32  
Section 7.2 Conditions to Obligations of Parent and Merger Sub
    33  
Section 7.3 Conditions to Obligations of the Company
    34  
Section 7.4 Frustration of Closing Conditions
    34    
ARTICLE VIII TERMINATION
    34    
Section 8.1 Termination
    34  
Section 8.2 Effect of Termination
    36    
ARTICLE IX MISCELLANEOUS
    37    
Section 9.1 Amendment and Waivers
    37  
Section 9.2 Non-survival of Representations and Warranties
    37  
Section 9.3 Expenses
    37  
Section 9.4 Notices
    37  
Section 9.5 Counterparts
    38  
Section 9.6 Entire Agreement; No Third Party Beneficiaries
    38  
Section 9.7 Severability
    39  
Section 9.8 Governing Law
    39  
Section 9.9 Assignment
    39  
Section 9.10 Consent to Jurisdiction
    39  
Section 9.11 Specific Enforcement
    39  
Section 9.12 WAIVER OF JURY TRIAL
    40    
ARTICLE X DEFINITIONS; INTERPRETATION
    40    
Section 10.1 Cross References
    40  
Section 10.2 Certain Terms Defined
    41  
Section 10.3 Other Definitional and Interpretative Provisions
    45  

-iii-



--------------------------------------------------------------------------------



 



AGREEMENT AND PLAN OF MERGER
     AGREEMENT AND PLAN OF MERGER (this “Agreement”), dated as of March 13,
2011, by and among Berkshire Hathaway Inc., a Delaware corporation (“Parent”),
Ohio Merger Sub, Inc., an Ohio corporation and a wholly owned subsidiary of
Parent (“Merger Sub”), and The Lubrizol Corporation, an Ohio corporation (the
“Company”).
RECITALS
     WHEREAS, the respective Boards of Directors of Parent, Merger Sub and the
Company each have approved, and in the case of the Company and Merger Sub deem
it advisable and in the best interests of their respective shareholders to
consummate, the acquisition of the Company by Parent by means of a merger of
Merger Sub with and into the Company upon the terms and subject to the
conditions set forth in this Agreement, whereby each issued and outstanding
share of the Company’s Common Stock (such issued and outstanding shares of the
Company’s Common Stock, collectively, the “Shares”), other than Dissenting
Shares, Shares owned by Parent or any wholly-owned Subsidiaries of Parent, and
any shares of Common Stock held in the treasury of the Company, will be
converted into the right to receive the Merger Consideration.
     NOW, THEREFORE, in consideration of the foregoing and the mutual
representations, warranties, covenants and agreements set forth in this
Agreement, the receipt and sufficiency of which are hereby acknowledged, upon
the terms and subject to the conditions of this Agreement, the parties to this
Agreement agree as follows:
ARTICLE I
THE MERGER
     Section 1.1 The Merger. Upon the terms and subject to the conditions of
this Agreement and in accordance with Ohio Law, at the Effective Time, Merger
Sub will be merged with and into the Company (the “Merger”), the separate
corporate existence of Merger Sub will cease, and the Company will continue as
the surviving corporation. The Company as the surviving corporation after the
Merger is referred to in this Agreement as the “Surviving Corporation.”
     Section 1.2 Closing. The closing of the Merger (the “Closing”) shall take
place at 10:00 a.m. on the second Business Day after the satisfaction or waiver
of all of the conditions (other than any condition that by its nature cannot be
satisfied until the Closing, but subject to satisfaction of any such condition)
set forth in Article VII (the “Closing Date”), at the offices of Jones Day,
North Point, 901 Lakeside Avenue, Cleveland, Ohio 44114, unless another date or
place is agreed to in writing by the parties to this Agreement.
     Section 1.3 Effective Time. The parties to this Agreement shall cause the
Merger to be consummated by filing a certificate of merger (the “Certificate of
Merger”) on the Closing Date (or on such other date as Parent and the Company
may agree in writing) with the Secretary of State of the State of Ohio, in such
form as required by, and executed in accordance with, the

 



--------------------------------------------------------------------------------



 



relevant provisions of Ohio Law (the date and time of the filing of the
Certificate of Merger with the Secretary of State of the State of Ohio, or such
later time as is specified in the Certificate of Merger and as is agreed to by
Parent and the Company in writing, being the “Effective Time”).
     Section 1.4 Effect of the Merger. The Merger shall have the effects set
forth in the applicable provisions of Ohio Law. Without limiting the generality
of the foregoing and subject thereto, at the Effective Time, all the property,
rights, privileges, immunities, powers, franchises and authority of the Company
and Merger Sub shall vest in the Surviving Corporation and all debts,
liabilities and duties of the Company and Merger Sub shall become the debts,
liabilities and duties of the Surviving Corporation.
     Section 1.5 Articles of Incorporation and Code of Regulations of the
Surviving Corporation. At the Effective Time, the articles of incorporation and
code of regulations of the Company, as in effect immediately prior to the
Effective Time, shall be amended and restated as of the Effective Time to be in
the form of (except with respect to the name of the Company) the articles of
incorporation and code of regulations of Merger Sub, and as so amended shall be
the articles of incorporation and code of regulations of the Surviving
Corporation until thereafter amended as provided therein or by applicable Law
(and subject to Section 6.7 hereof).
     Section 1.6 Directors and Officers of the Surviving Corporation. The
directors of Merger Sub immediately before the Effective Time will be the
initial directors of the Surviving Corporation and the officers of the Company
immediately before the Effective Time will be the initial officers of the
Surviving Corporation, in each case until their successors are duly elected or
appointed and qualified or until their earlier death, resignation or removal in
accordance with the articles of incorporation and the code of regulations of the
Surviving Corporation.
     Section 1.7 Subsequent Actions. If, at any time after the Effective Time,
the Surviving Corporation shall consider or be advised that any deeds, bills of
sale, assignments, assurances or any other actions or things are necessary or
desirable to vest, perfect or confirm of record or otherwise in the Surviving
Corporation, its right, title or interest in, to or under any of the rights,
properties or assets of either of the Company or Merger Sub vested in or to be
vested in the Surviving Corporation as a result of, or in connection with, the
Merger or otherwise to carry out this Agreement, the officers and directors of
the Surviving Corporation shall be authorized to execute and deliver, in the
name and on behalf of either the Company or Merger Sub, all such deeds, bills of
sale, assignments and assurances and to take and do, in the name and on behalf
of each of such corporations or otherwise, all such other actions and things as
may be necessary or desirable to vest, perfect or confirm any and all right,
title and interest in, to and under such rights, properties or assets in the
Surviving Corporation or otherwise to carry out this Agreement.
ARTICLE II
EFFECT OF THE MERGER ON CAPITAL STOCK
     Section 2.1 Conversion of Securities. At the Effective Time, by virtue of
the Merger and without any action on the part of Parent, Merger Sub, the Company
or the holders of Shares or securities of Parent or Merger Sub:

- 2 -



--------------------------------------------------------------------------------



 



          (a) Each Share issued and outstanding immediately before the Effective
Time (other than any Shares to be cancelled pursuant to Section 2.1(b) and any
Dissenting Shares) will be cancelled and extinguished and be converted into the
right to receive $135.00 in cash payable to the holder of such Share, without
interest (the “Merger Consideration”), upon surrender of either certificates
formerly representing such Shares (“Certificates”) or any book-entry Shares
(“Book-Entry Shares”) in the manner provided in Section 2.2. All such Shares,
when so converted, will no longer be outstanding and will be automatically
cancelled, retired and cease to exist. Each holder of Certificates or Book-Entry
Shares will cease to have any rights with respect to such Shares, except the
right to receive the Merger Consideration for such Shares upon the surrender of
such Certificate or Book-Entry Share in accordance with Section 2.2, without
interest.
          (b) Each share held in the treasury of the Company and each Share
owned by Parent or any direct or indirect wholly-owned Subsidiary of Parent
immediately before the Effective Time will be cancelled and extinguished, and no
payment or other consideration will be made with respect to such shares.
          (c) Each share of common stock, par value $0.01 per share, of Merger
Sub issued and outstanding immediately before the Effective Time will thereafter
represent one validly issued, fully paid and nonassessable share of common
stock, par value $0.01 per share, of the Surviving Corporation.
     Section 2.2 Payment; Surrender of Shares; Stock Transfer Books.
          (a) Before the Effective Time, Merger Sub shall designate the
Company’s transfer agent or another bank or trust company reasonably acceptable
to the Company to act as agent for the holders of Shares in connection with the
Merger (the “Paying Agent”) to receive the funds necessary to make the payments
contemplated by Section 2.1(a). When and as needed, Parent or Merger Sub shall
deposit, or cause to be deposited, in trust with the Paying Agent in a separate
account for the benefit of holders of Shares (the “Payment Fund”) the aggregate
Merger Consideration to which such holders shall be entitled at the Effective
Time pursuant to Section 2.1(a). If for any reason the cash in the Payment Fund
shall be insufficient to fully satisfy all of the payment obligations to be made
in cash by the Paying Agent hereunder, Parent shall promptly deposit cash into
the Payment Fund in an amount which is equal to the deficiency in the amount of
cash required to fully satisfy such cash payment obligations.
          (b) As soon as reasonably practicable after the Effective Time and in
any event not later than three Business Days following the Effective Time,
Parent shall cause the Paying Agent to mail to each holder of record of
Certificates or Book-Entry Shares whose Shares were converted into the right to
receive the Merger Consideration pursuant to Section 2.1(a) (i) a letter of
transmittal (which must specify that delivery will be effected, and risk of loss
and title to the Certificates or Book-Entry Shares will pass, only upon delivery
of the Certificates to the Paying Agent or, in the case of Book-Entry Shares,
upon adherence to the procedures set forth in the letter of transmittal, and
will be in such form and have such other provisions as the Company and Merger
Sub may reasonably specify) and (ii) instructions for surrendering Certificates
or Book-Entry Shares in exchange for the Merger Consideration. Each holder of
Certificates or Book-Entry Shares may thereafter until the first anniversary of
the Effective Time surrender such

- 3 -



--------------------------------------------------------------------------------



 



Certificates or Book-Entry Shares to the Paying Agent under cover of the letter
of transmittal, as agent for such holder. Upon delivery of a valid letter of
transmittal and the surrender of Certificates or Book-Entry Shares on or before
the first anniversary of the Effective Time, Merger Sub shall cause the Paying
Agent to pay the holder of such Certificates or Book-Entry Shares, in exchange
for the Certificates or Book-Entry Shares, cash in an amount equal to the Merger
Consideration multiplied by the number of Shares represented by such
Certificates or Book-Entry Shares. Until so surrendered, Certificates (other
than Certificates representing Dissenting Shares, Shares held by Parent or any
direct or indirect wholly-owned Subsidiary of Parent, and shares held in the
treasury of the Company) or Book-Entry Shares will represent solely the right to
receive the aggregate Merger Consideration relating to the Shares represented by
such Certificates or Book-Entry Shares.
          (c) If payment of the Merger Consideration in respect of cancelled
Shares is to be made to a Person other than the Person in whose name surrendered
Certificates are registered, it will be a condition to such payment that the
Certificates so surrendered will be properly endorsed or otherwise be in proper
form for transfer and that the Person requesting such payment shall have paid
any transfer and other Taxes required by reason of such payment in a name other
than that of the registered holder of the Certificates surrendered or shall have
established to the satisfaction of the Paying Agent that such Tax is not
applicable. The Merger Consideration paid upon the surrender for exchange of
Certificates in accordance with the terms of this Article II will be deemed to
have been paid in full satisfaction of all rights pertaining to the Shares
theretofore represented by such Certificates, subject, however, to the Surviving
Corporation’s obligation to pay any dividends or make any other distributions,
in each case with a record date (i) prior to the Effective Time that may have
been declared or made by the Company on such Shares in accordance with the terms
of this Agreement or (ii) prior to the date of this Agreement, and in each case
which remain unpaid at the Effective Time.
          (d) At the Effective Time, the stock transfer books of the Company
will be closed and there will not be any further registration of transfers of
any shares of the Company’s capital stock thereafter on the records of the
Company. From and after the Effective Time, the holders of Certificates and
Book-Entry Shares will cease to have any rights with respect to any Shares,
except as otherwise provided for in this Agreement or by applicable Law. If,
after the Effective Time, Certificates (other than Certificates representing
Dissenting Shares, Shares held by Parent or any direct or indirect wholly-owned
Subsidiary of Parent, and shares held in the treasury of the Company) or
Book-Entry Shares are presented to the Surviving Corporation, they will be
cancelled and exchanged for Merger Consideration as provided in this Article II.
No interest will accrue or be paid on any cash payable upon the surrender of
Certificates or Book-Entry Shares which immediately before the Effective Time
represented the Shares.
          (e) Promptly following the date which is one year after the Effective
Time, the Surviving Corporation will be entitled to require the Paying Agent to
deliver to it any cash, including any interest received with respect to such
cash, and any Certificates or other documents, in its possession relating to the
transactions contemplated by this Agreement (the “Transactions”), which had been
made available to the Paying Agent and which have not been disbursed to holders
of Certificates or Book-Entry Shares or previously delivered to the Surviving
Corporation, and thereafter such holders will be entitled to look to the
Surviving Corporation (subject to abandoned property, escheat or similar Laws)
only as general creditors of

- 4 -



--------------------------------------------------------------------------------



 



the Surviving Corporation with respect to the Merger Consideration payable upon
due surrender of their Certificates or Book-Entry Shares, without any interest
on such Merger Consideration. Notwithstanding the foregoing, none of Parent, the
Surviving Corporation or the Paying Agent will be liable to any holder of
Certificates or Book-Entry Shares for Merger Consideration delivered to a
Governmental Entity pursuant to any applicable abandoned property, escheat or
similar Law.
          (f) Notwithstanding any provision in this Agreement to the contrary,
Parent, the Surviving Corporation and the Paying Agent shall be entitled to
deduct and withhold from the consideration otherwise payable under this
Agreement to any holder of Shares, and from amounts payable pursuant to
Section 2.3, such amounts as are required to be withheld or deducted under the
Code, the rules and regulations promulgated thereunder, or any provision of U.S.
state or local Tax Law with respect to the making of such payment. To the extent
that amounts are so withheld or deducted and paid over to the applicable
Governmental Entity, such withheld or deducted amounts shall be treated for all
purposes of this Agreement as having been paid to the holder of the Shares or
other securities in respect of which such deduction and withholding were made.
     Section 2.3 Treatment of Stock Plans.
          (a) Each option to purchase shares granted under the Company Stock
Plans (an “Option”) that is outstanding and unexercised as of the Effective Time
(whether vested or unvested) shall be adjusted by the applicable Company Stock
Plan committee and converted into the right of the holder to receive from the
Surviving Corporation an amount in cash equal to the product of (A) the total
number of shares of Common Stock previously subject to such Option and (B) the
excess, if any, of the Merger Consideration over the exercise price per share
set forth in such Option, less any required withholding Taxes (the “Option Cash
Payment”), and as of the Effective Time each holder of an Option shall cease to
have any rights with respect thereto, except the right to receive the Option
Cash Payment. The Option Cash Payment shall be made promptly (and in any event
within 15 Business Days) following the Effective Time.
          (b) Each award granted pursuant to a Company Plan that is maintained
primarily for international employees of the Company and its Subsidiaries
(collectively, the “International Equity Plans”) entitling the holder thereof to
shares of Common Stock or cash equal to or based on the value of shares of
Common Stock (an “International Award”) that is outstanding and, to the extent
applicable, unexercised as of the Effective Time (whether vested or unvested)
will be settled at the Effective Time in accordance with the terms and
conditions of the applicable International Equity Plan but solely in cash (such
cash payment, the “Settlement Payment”). As of the Effective Time, each holder
of an International Award shall cease to have any rights with respect thereto,
except the right to receive the Settlement Payment. All Settlement Payments
shall be made promptly (and in any case within 15 Business Days) following the
Effective Time; provided, however, in the event that such payment would cause
any additional Taxes to be payable pursuant to Section 409A of the Code or other
applicable Law with respect to an International Award, the payment shall instead
be made at the time specified in the applicable International Equity Plan and
related award agreement.

- 5 -



--------------------------------------------------------------------------------



 



          (c) Each award of a right under any Company Plan (other than awards of
Options, International Awards and Deferred Compensation Plans, the treatment of
which is specified in Section 2.3(a), Section 2.3(b) and Section 2.3(d),
respectively) entitling the holder thereof to shares of Common Stock or cash
equal to or based on the value of shares of Common Stock (a “Share Unit”) that
is outstanding or payable as of the Effective Time shall be adjusted by the
applicable Company Plan committee and converted into the right of the holder to
receive from the Surviving Corporation an amount in cash equal to the product of
(A) (i) in the case of Share Units subject to performance-based vesting
conditions, the number of shares of Common Stock determined based on performance
as of the Effective Time (calculated in accordance with the terms of the
applicable Company Plans) and (ii) in the case of Share Units subject to
time-based vesting conditions, the total number of shares of Common Stock
underlying such Share Units, and (B) the Merger Consideration, less any required
withholding Taxes (the “Share Unit Payment”), provided, however, that the Share
Unit Payment shall in no case be less than if it had been determined in
accordance with the terms of the applicable Company Plans. As of the Effective
Time each holder of a Share Unit shall cease to have any rights with respect
thereto, except the right to receive the applicable Share Unit Payment. All
Share Unit Payments shall be made promptly (and in any case within 15 Business
Days) following the Effective Time; provided, however, in the event that such
payment would cause any additional Taxes to be payable pursuant to Section 409A
of the Code with respect to a Share Unit, the payment shall instead be made at
the time specified in the applicable Company Plan and related award document.
“Company Plan” for purposes of this Section 2.3 and Section 3.4, shall mean a
Company Plan without regard to materiality.
          (d) All account balances (whether or not vested) under any Company
Plan that provides for the deferral of compensation and represents amounts
notionally invested in a number of shares of Common Stock or otherwise provides
for distributions or benefits that are calculated based on the value of a share
of Common Stock (collectively, the “Deferred Compensation Plans”), shall be
adjusted by the applicable Company Plan committee as of the Effective Time, and
shall be converted into a right of the holder to receive an amount in cash equal
to the product of (A) the number of shares of Common Stock previously deemed
invested under or otherwise referenced by such account and (B) the Merger
Consideration, less any required withholding Taxes (the “Deferred Payment”), and
shall cease to represent a right to receive a number of shares or cash equal to
or based on the value of a number of shares of Common Stock. The Deferred
Payment shall be made at the time specified in the applicable Company Plan and
related deferral documents.
          (e) Prior to the Effective Time, the Company shall take all such
lawful action as may be necessary (which includes satisfying the requirements of
Rule 16b-3(e) promulgated under the Exchange Act), without incurring any
liability in connection therewith, to provide for and give effect to the
transactions contemplated by this Section 2.3.
     Section 2.4 Dissenting Shares.
          (a) Notwithstanding any provision of this Agreement to the contrary,
any Shares held by a holder who has demanded and perfected his, her or its
demand for appraisal of his, her or its Shares in accordance with Ohio Law
(including but not limited to Section 1701.85 of Ohio Law) and as of the
Effective Time has neither effectively withdrawn nor lost his, her or

- 6 -



--------------------------------------------------------------------------------



 



its right to such appraisal (“Dissenting Shares”), will not be converted into or
represent a right to receive cash pursuant to Section 2.1(a), but the holder of
the Dissenting Shares will be entitled to only such rights as are granted to
holders of Dissenting Shares by Ohio Law.
          (b) Notwithstanding the provisions of Section 2.4(a), if any holder of
Shares who demands appraisal of his, her or its Shares under Ohio Law
effectively withdraws or loses (through failure to perfect or otherwise) his,
her or its right to appraisal, then as of the Effective Time or the occurrence
of such event, whichever later occurs, such holder’s Shares will automatically
be converted into and represent only the right to receive the Merger
Consideration as provided in Section 2.1(a), without interest thereon, upon
surrender of Certificates or Book-Entry Shares representing such Shares pursuant
to Section 2.2.
          (c) The Company shall give Merger Sub prompt notice of any written
demands for appraisal or payment of the fair value of any Shares, withdrawals of
such demands, and any other instruments served pursuant to Ohio Law received by
the Company. The Company shall not voluntarily make any payment with respect to
any demands for appraisal and shall not, except with the prior written consent
of Merger Sub, settle or offer to settle any such demands.
     Section 2.5 Adjustments. If, during the period between the date hereof and
the Effective Time, any change in the Shares shall occur, by reason of any
reclassification, recapitalization, stock split or combination, exchange or
readjustment of shares, or any stock dividend thereon with a record date during
such period, but excluding any change that results from any exercise of Options,
the Merger Consideration, and any other amounts payable pursuant to this
Agreement, shall be appropriately adjusted.
     Section 2.6 Lost Certificates. If any Certificates shall have been lost,
stolen or destroyed, upon the making of an affidavit of that fact by the Person
claiming such Certificates to be lost, stolen or destroyed and, if required by
the Surviving Corporation, the posting by such Person of a bond, in such
reasonable amount as the Surviving Corporation may direct, as indemnity against
any claim that may be made against it with respect to such Certificates, the
Paying Agent will pay, in exchange for such lost, stolen or destroyed
Certificates, the Merger Consideration to be paid in respect of the Shares
represented by such Certificates, as contemplated by this Article II.
ARTICLE III
REPRESENTATIONS AND WARRANTIES OF THE COMPANY
     The Company represents and warrants to Parent and Merger Sub, subject to
the exceptions with respect to particular representations and warranties
disclosed in the letter from the Company, dated the date hereof, addressed to
Parent and Merger Sub (the “Company Disclosure Letter”), and except as set forth
in the Company SEC Documents filed and publicly available prior to the date of
this Agreement, as follows:

- 7 -



--------------------------------------------------------------------------------



 



     Section 3.1 Organization.
          (a) Each of the Company and its Subsidiaries is a corporation,
partnership or other entity duly organized, validly existing and in good
standing under the Laws of the jurisdiction of its incorporation or organization
and has all requisite corporate or other power and authority and all necessary
governmental approvals to own, lease and operate its properties and to carry on
its business as now being conducted, except (other than with respect to the
Company’s due organization, valid existence and good standing) where the failure
to be so organized, existing and in good standing or to have such power,
authority and governmental approvals would not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect. For purposes of
analyzing whether any state of facts, change, development, effect, occurrence or
condition has resulted in a Material Adverse Effect under this Agreement, Parent
and Merger Sub will not be deemed to have knowledge of any state of facts,
change, development, effect, occurrence or condition relating to the Company or
its Subsidiaries unless it is disclosed in the Company SEC Documents or the
Company Disclosure Letter.
          (b) The Company and each of its Subsidiaries is duly qualified or
licensed to do business, and is in good standing, in each jurisdiction in which
the property owned, leased or operated by it or the nature of the business
conducted by it makes such qualification or licensing necessary, except where
the failure to be so duly qualified or licensed and in good standing would not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect. Except as set forth in Section 3.1(b) of the Company Disclosure
Letter, the Company does not own any equity interests in any corporation or
other entity, except for its Subsidiaries.
     Section 3.2 Authorization; Validity of Agreement; Company Action.
          (a) The Company has full corporate power and authority to execute and
deliver this Agreement and to consummate the Transactions. The execution,
delivery and performance by the Company of this Agreement, and the consummation
by it of the Transactions, have been duly and validly authorized by the Board of
Directors of the Company (the “Company Board”), and no other corporate action on
the part of the Company is necessary to authorize the execution and delivery by
the Company of this Agreement and the consummation by it of the Transactions,
except that the consummation of the Merger requires the Shareholder Approval.
This Agreement has been duly executed and delivered by the Company and, assuming
due and valid authorization, execution and delivery of this Agreement by Parent
and Merger Sub, is a valid and binding obligation of the Company enforceable
against the Company in accordance with its terms, except that (i) such
enforcement may be subject to applicable bankruptcy, reorganization, insolvency,
moratorium or other similar Laws, now or hereafter in effect, affecting
creditors’ rights generally and (ii) the remedy of specific performance and
injunctive and other forms of equitable relief may be subject to equitable
defenses and to the discretion of the court before which any proceeding therefor
may be brought.
          (b) Assuming the accuracy of the representation and warranty in
Section 4.4, the affirmative vote of the holders of a majority of the
outstanding Shares to adopt this Agreement (the “Shareholder Approval”) is the
only vote or consent of the holders of any class or series of the Company’s
capital stock, or any of them, that is necessary in connection with the
consummation of the Merger.

- 8 -



--------------------------------------------------------------------------------



 



          (c) At a meeting duly called and held, the Company Board
(i) determined that this Agreement and the Transactions are fair to and in the
best interests of the Company’s shareholders and declared this Agreement
advisable, (ii) approved this Agreement and the Transactions, (iii) directed
that the adoption of this Agreement be submitted to a vote at a meeting of the
Company’s shareholders and (iv) resolved (subject to Section 5.2) to recommend
to the Company’s shareholders that they adopt this Agreement (such
recommendation, the “Company Recommendation”).
          (d) The copies of the Company’s Second Amended and Restated Articles
of Incorporation and Second Amended and Restated Regulations, in the forms most
recently filed in the Company SEC Documents, are true, complete and correct
copies of such documents as in effect as of the date of this Agreement.
     Section 3.3 Consents and Approvals; No Violations.
          (a) Except for (i) the filing with the SEC of the preliminary proxy
statement and the Proxy Statement, (ii) the filing of the Certificate of Merger
with the Secretary of State of the State of Ohio pursuant to Ohio Law, (iii) the
Shareholder Approval and (iv) filings, permits, authorizations, consents and
approvals as may be required under, and other applicable requirements of,
(A) the Securities Exchange Act of 1934, as amended (the “Exchange Act”),
(B) the Securities Act (as defined below), (C) the rules and regulations of the
New York Stock Exchange, and (D) the Hart-Scott-Rodino Antitrust Improvements
Act of 1976, as amended (the “HSR Act”), and any foreign antitrust or
competition Laws, no consents or approvals of, or filings, declarations or
registrations with, any national, supranational, federal, state or local court,
administrative or regulatory agency or commission or other governmental
authority or instrumentality, domestic or foreign (each a “Governmental
Entity”), are necessary for the consummation by the Company of the Transactions,
other than such other consents, approvals, filings, declarations or
registrations that, if not obtained, made or given, would not reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect.
          (b) Except as set forth in Section 3.3(b) of the Company Disclosure
Letter, neither the execution and delivery of this Agreement by the Company nor
the consummation by the Company of the Transactions, nor compliance by the
Company with any of the terms or provisions hereof, will (i) conflict with or
violate any provision of the Company’s Second Amended and Restated Articles of
Incorporation or its Second Amended and Restated Regulations or any of the
similar organizational documents of any of its Subsidiaries or (ii) assuming
that the authorizations, consents and approvals referred to in Section 3.3(a)
are duly obtained, (x) violate any Order or Law applicable to the Company or any
of its Subsidiaries or any of their respective properties or assets, or
(y) violate, conflict with, result in the loss of any material benefit under,
constitute a default (or an event which, with notice or lapse of time, or both,
would constitute a default) under, result in the termination of or a right to
termination or cancellation under, accelerate the performance required by, or
result in the creation of any Encumbrance upon any of the respective properties
or assets of the Company or any of its Subsidiaries under, any of the terms,
conditions or provisions of any note, bond, mortgage, indenture, deed of trust,
license, lease, agreement or other instrument or obligation to which the Company
or any of its Subsidiaries is a party, or by which they or any of their
respective properties or assets may be bound or affected, except, in the case of
clause (ii) above, for such

- 9 -



--------------------------------------------------------------------------------



 



violations, conflicts, breaches, defaults, losses, terminations of rights
thereof, accelerations or Encumbrance creations which, individually or in the
aggregate, would not reasonably be expected to have a Material Adverse Effect.
     Section 3.4 Capitalization.
          (a) The authorized capital stock of the Company consists of 2,000,000
shares of serial preferred stock without par value designated serial preferred
stock (the “Serial Preferred Stock”), 25,000,000 shares of serial preferred
stock without par value designated serial preference shares (the “Serial
Preference Shares”), and 120,000,000 shares of common stock without par value
(the “Common Stock”). As of March 11, 2011, (i) no shares of Serial Preferred
Stock are issued and outstanding, (ii) no shares of Serial Preference Shares are
issued and outstanding, (iii) 64,202,753 Shares of Common Stock are issued and
outstanding, (iv) 21,993,141 shares of Common Stock are issued and held in the
treasury of the Company, (v) 2,750,623 shares of Common Stock are reserved for
issuance under the Company Stock Plans in respect of future awards,
(vi) 1,530,046 shares of Common Stock are issuable upon the exercise of
outstanding Options, (vii) 935,954 shares of Common Stock are issuable upon the
vesting of Share Units subject to performance-based vesting conditions, assuming
achievement of performance goals at the maximum level of performance at the end
of the applicable performance period, and (viii) 7,577 shares of Common Stock
are issuable upon the vesting of Share Units subject to time-based vesting
conditions. All of the outstanding Shares of Common Stock are, and all shares of
Common Stock which may be issued pursuant to the exercise of outstanding Options
will be, when issued in accordance with the terms of the Options, duly
authorized, validly issued, fully paid and non-assessable. Except as set forth
in this Section 3.4(a) and in Sections 3.4(a) and (b) of the Company Disclosure
Letter, and for changes resulting from the exercise of the Options outstanding
as of the date hereof, there are no (i) shares of capital stock or other equity
interests or voting securities of the Company or any Subsidiary authorized,
issued or outstanding, (ii) existing securities, options, warrants, calls,
preemptive rights, subscription or other rights, agreements, arrangements,
commitments, derivative contracts, forward sale contracts or undertakings of any
character, to which the Company or any of its Subsidiaries is a party, or by
which the Company or any of its Subsidiaries is bound, obligating the Company or
any of its Subsidiaries to (1) issue, transfer or sell or cause to be issued,
transferred or sold any shares of capital stock or other equity interest or
voting security in the Company or any of its Subsidiaries or securities
convertible into or exchangeable for such shares of capital stock or other
equity interests or voting securities, (2) issue, grant, extend or enter into
any such security, option, warrant, call, preemptive right, subscription or
other right, agreement, arrangement, commitment, derivative contract, forward
sale contract, or undertaking, or (3) make any payment based on or resulting
from the value or price of the Shares or of any such security, option, warrant,
call, preemptive right, subscription or other right, agreement, arrangement,
commitment, derivative contract, forward sale contract or undertaking,
(iii) outstanding contractual obligations of the Company or any of its
Subsidiaries to provide funds to make any investment (in the form of a loan,
capital contribution or otherwise) in any Subsidiary of the Company or any other
entity or (iv) issued or outstanding performance awards, units, rights to
receive shares of Company’s Common Stock on a deferred basis, or rights to
purchase or receive Company’s Common Stock or other equity interest or voting
securities issued or granted by the Company to any current or former director,
officer, employee or consultant of the Company (the items referred to in clauses
(i) through (iv) of or with respect

- 10 -



--------------------------------------------------------------------------------



 



to any Person, collectively, “Rights”). Except for acquisitions, or deemed
acquisitions, of Common Stock or other equity securities of the Company in
connection with (1) the payment of the exercise price of Options with Common
Stock (including in connection with “net” exercises), (2) required tax
withholding in connection with the exercise of Options and vesting of Share
Units and (3) forfeitures of Options and Share Units, there are no outstanding
contractual obligations of the Company or any of its Subsidiaries to repurchase,
redeem or otherwise acquire any shares of capital stock of the Company or any of
its Subsidiaries, other than pursuant to the applicable Company Plans. No
Subsidiary of the Company owns any Shares.
          (b) All of the outstanding shares of capital stock and other Rights of
each of the Company’s Subsidiaries are owned beneficially and of record by the
Company or a wholly owned Subsidiary of the Company, and all such shares and
Rights have been validly issued and are fully paid and nonassessable and are
owned by either the Company or a wholly owned Subsidiary of the Company free and
clear of any Encumbrances. Section 3.4 of the Company Disclosure Letter lists
each Subsidiary of the Company and its jurisdiction of organization.
          (c) There are no voting trusts or other agreements or understandings
to which the Company or any of its Subsidiaries is a party, or of which the
Company has Knowledge, with respect to the voting of the capital stock and other
Rights of the Company or any of its Subsidiaries.
     Section 3.5 SEC Reports and Financial Statements.
          (a) The Company has filed with or furnished to the SEC, and has made
available to Parent, true and complete copies of all forms, reports, schedules,
statements and other documents required to be filed or furnished by it since
January 1, 2010, under the Exchange Act or the Securities Act of 1933, as
amended (the “Securities Act”) (collectively, the “Company SEC Documents”). As
of its respective date (and if amended, as of the date of the last such
amendment), each Company SEC Document, including any financial statements,
schedules and exhibits included therein or attached thereto, complied in all
material respects with the requirements of the Securities Act or the Exchange
Act, as the case may be, and the rules and regulations of the SEC promulgated
thereunder applicable to such SEC Documents, and, without limitation of the
foregoing, (i) did not contain any untrue statement of a material fact or omit
to state a material fact required to be stated in such Company SEC Document or
necessary in order to make the statements in such Company SEC Document, in light
of the circumstances under which they were made, not misleading and
(ii) complied in all material respects with the applicable requirements of the
Exchange Act, the Securities Act and the Sarbanes-Oxley Act of 2002 (“SOX”), as
the case may be, and the applicable rules and regulations of the SEC under the
Exchange Act, the Securities Act and SOX, as the case may be. None of the
Company’s Subsidiaries is, or at any time since January 1, 2010, has been,
required to file, or has voluntarily filed, any forms, reports or other
documents with the SEC. Each of the consolidated financial statements included
in the Company SEC Documents (the “Financial Statements”) (w) has been prepared
from, and is in accordance with, the books and records of the Company and its
consolidated Subsidiaries, (x) complies in all material respects with the
applicable accounting requirements and with the published rules and regulations
of the SEC with respect to such requirements, (y) has been prepared in
accordance with the United States generally accepted accounting principles
(“GAAP”) applied on a consistent basis during the periods involved

- 11 -



--------------------------------------------------------------------------------



 



(except as may be indicated in the Financial Statements or in the notes to the
Financial Statements and subject, in the case of unaudited statements, to normal
year-end audit adjustments and the absence of footnote disclosure), and
(z) fairly presents, in all material respects, the consolidated financial
position and the consolidated results of operations and cash flows (and changes
in financial position, if any) of the Company and its consolidated Subsidiaries
as of the date and for the periods referred to in the Financial Statements. If
at any time from the date hereof and until the Effective Time, the Company shall
obtain knowledge of any material facts that would require supplementing or
amending any of the foregoing documents in order to make the statements therein,
in the light of the circumstances under which they were made, not misleading, or
to comply with applicable Laws, such amendment or supplement shall be promptly
filed with the SEC and, as required by law, disseminated to the shareholders of
the Company.
          (b) Neither the Company nor any of the Company Subsidiaries is a party
to, or has any commitment to become a party to, any joint venture, off-balance
sheet partnership or any similar contract or arrangement (including any contract
relating to any transaction or relationship between or among the Company and any
of its Subsidiaries, on the one hand, and any unconsolidated Affiliate,
including any structured finance, special purpose or limited purpose entity or
person, on the other hand or any “off-balance sheet arrangements” (as defined in
Item 303(a) of Regulation S K of the SEC)), where the result, purpose or effect
of such arrangement is to avoid disclosure of any material transaction
involving, or material liabilities of, the Company or any of its Subsidiaries in
the Company’s or such Subsidiary’s audited financial statements or other Company
SEC Documents.
          (c) To the Knowledge of the Company, as of the date hereof, (i) the
earnings guidance included in the Company’s February 2, 2011 press release (the
“Company Earnings Guidance”) continues to be reasonable, based on and subject to
the assumptions stated in such release, and (ii) no event, circumstance, change,
occurrence, state of facts or effect has occurred which would cause the Company
to change such earnings guidance.
          (d) Each of the principal executive officers of the Company and the
principal financial officer of the Company has made all certifications required
by Rule 13a 14 or 15d 14 under the Exchange Act and Sections 302 and 906 of SOX
with respect to the Company SEC Documents, and the statements contained in such
certifications are accurate in all material respects as of the date of this
Agreement. For purposes of this Agreement, “principal executive officer” and
“principal financial officer” shall have the meanings given to such terms in
SOX.
     Section 3.6 Absence of Certain Changes. Since December 31, 2010, (a) the
Company and its Subsidiaries have conducted their respective businesses only in
the ordinary course of business consistent with past practice and (b) there has
not been any event, circumstance, change, occurrence, state of facts or effect
(including the incurrence of any liabilities of any nature, whether or not
accrued, contingent or otherwise) that would reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect. Except as set forth
in Section 3.6 of the Company Disclosure Letter or in the Company SEC Documents,
since December 31, 2010 through the date of this Agreement, neither the Company
nor any of its Subsidiaries has taken any action that would have constituted a
breach of Section 5.1 hereof, had the covenants therein applied since
December 31, 2010.

- 12 -



--------------------------------------------------------------------------------



 



     Section 3.7 No Undisclosed Material Liabilities. There are no liabilities
or obligations of the Company or any of its Subsidiaries, whether accrued,
absolute, determined or contingent, except for (i) liabilities or obligations
disclosed and provided for in the balance sheets included in the Financial
Statements (or in the notes thereto) filed and publicly available prior to the
date of this Agreement, (ii) liabilities or obligations incurred in connection
with the Transactions, (iii) liabilities or obligations incurred in the ordinary
course of business consistent in the past practice since December 31, 2010, and
(iv) liabilities or obligations that would not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect.
     Section 3.8 Compliance with Laws and Court Orders.
          (a) The Company and each of its Subsidiaries is and, since January 1,
2008, has been in compliance with, and, to the Knowledge of the Company, is not
under investigation with respect to and has not been threatened to be charged
with or given notice of any violation of, any applicable Law or Order, except
for failures to comply or violations that would not reasonably be expected to
have, individually or in the aggregate, a Material Adverse Effect. The Company
and its Subsidiaries hold all governmental licenses, authorizations, permits,
consents, approvals, variances, exemptions and orders necessary for the
operation of the businesses of the Company and its Subsidiaries, taken as a
whole (the “Company Permits”), except where such failure would not reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect.
The Company and each of its Subsidiaries are in compliance with the terms of the
Company Permits, except for failures to comply or violations that would not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect.
          (b) Without limitation of Section 3.8(a), to the Knowledge of the
Company, (i) neither the Company and its Subsidiaries and controlled Affiliates
(which, for all purposes of this Section 3.8(b), shall be deemed to include the
entities identified in numbers (1) through (3) on Section 3.8(b) of the Company
Disclosure Letter), nor any of its or their directors or officers is listed on
the Specially Designated Nationals and Blocked Person list or other similar
lists maintained by the Office of Foreign Assets Control, by the United States
Department of the Treasury or pursuant to executive orders, and (ii) neither the
Company and its Subsidiaries and controlled Affiliates, nor any of its or their
directors, officers, employees, agents or other Persons acting on the Company’s
or any Company Subsidiary’s behalf (A) has taken, or caused to be taken,
directly or indirectly, any action that would cause the Company or any of its
Subsidiaries to be in violation of any Anti-Corruption Law, or (B) has corruptly
made, promised, offered or authorized, or has caused or authorized any
consultants, joint venture partners or representatives corruptly to make,
promise or offer, any payment or transfer of anything of value, directly or
indirectly, to any official, employee or agent of any Governmental Entity for
the purpose of (1) influencing such Person to take any action or decision or to
omit to take any action, in his or her official capacity, (2) inducing such
Person to use his or her influence with a Governmental Entity to affect any act
or decision of a Governmental Entity, or (3) securing any improper advantage;
and each of it and each of its controlled Affiliates complies with and
implements internal compliance policies with respect to applicable
Anti-Corruption Laws. As used in this Section 3.8(b), the term “Anti-Corruption
Laws” means each Law, regulation, treaty or convention relating to anti-money
laundering, anti-terrorism financing, anti-bribery, anti-corruption or similar
matters, including the Foreign Corrupt Practices Act of 1977, as amended.

- 13 -



--------------------------------------------------------------------------------



 



     Section 3.9 Material Contracts.
          (a) Except as set forth in Section 3.9(a) of the Company Disclosure
Letter, as of the date hereof, neither of the Company nor any of its
Subsidiaries is a party to or bound by any: (i) contract (other than this
Agreement or a Company Plan) that would be required to be filed by the Company
as a material contract pursuant to Item 601(b)(10) of Regulation S-K of the SEC;
(ii) indenture, credit agreement, loan agreement, security agreement, guarantee,
note, mortgage or other evidence of Indebtedness or agreement providing for
Indebtedness in excess of $10,000,000; (iii) written contract (other than this
Agreement) for the sale of any of its assets after the date hereof (other than
sales of product in the ordinary course of business); (iv) collective bargaining
agreement; (v) written contract that contains a put, call, right of first
refusal or similar right pursuant to which the Company or any of its
Subsidiaries would be required to purchase or sell, as applicable, any equity
interests of any Person; (vi) settlement agreement or similar agreement with a
Governmental Entity or Order to which the Company or any of its Subsidiaries is
a party involving future performance by the Company or any of its Subsidiaries
which is material; (vii) contract providing for indemnification (including any
obligations to advance funds for expenses) of the current or former directors or
officers of the Company or any of its Subsidiaries; or (viii) other contract
(other than this Agreement, purchase orders for the purchase of inventory or
agreements between the Company and any of its wholly owned Subsidiaries or
between any of the Company’s wholly owned Subsidiaries) under which the Company
and its Subsidiaries are obligated to make or receive payments in the future in
excess of $10,000,000 per annum or $20,000,000 during the life of the contract.
Each such contract described in clauses (i)-(viii) is referred to herein as a
“Material Contract.”
          (b) Except as would not reasonably be expected to have, individually
or in the aggregate, a Material Adverse Effect, (i) neither the Company nor any
of its Subsidiaries is (and, to the Knowledge of the Company, no other party is)
in default under any Material Contract, (ii) each of the Material Contracts is
in full force and effect, and is the valid, binding and enforceable obligation
of the Company and its Subsidiaries, and to the Knowledge of the Company, of the
other parties thereto, except that (x) such enforcement may be subject to
applicable bankruptcy, reorganization, insolvency, moratorium or other similar
Laws, now or hereafter in effect, affecting creditors’ rights generally and
(y) the remedy of specific performance and injunctive and other forms of
equitable relief may be subject to equitable defenses and to the discretion of
the court before which any proceeding therefor may be brought, (iii) the Company
and its Subsidiaries have performed all respective material obligations required
to be performed by them to date under the Material Contracts, are not and no
circumstance exists, which (with or without the lapse of time or the giving of
notice, or both) would cause them to be, in breach thereunder and (iv) neither
the Company nor any of its Subsidiaries has received any notice of termination
with respect to, and, to the Knowledge of the Company, no party has threatened
to terminate, any Material Contract.
     Section 3.10 Information in Proxy Statement. The proxy statement relating
to the Special Meeting (such proxy statement, as amended or supplemented from
time to time, the “Proxy Statement”) will not, at the date it is first mailed to
the Company’s shareholders and at the time of the Special Meeting, contain any
untrue statement of a material fact or omit to state any material fact required
to be stated in the Proxy Statement or necessary in order to make the statements
in the Proxy Statement, in light of the circumstances under which they are made,
not

- 14 -



--------------------------------------------------------------------------------



 



misleading. The Proxy Statement will comply as to form in all material respects
with the requirements of the Exchange Act and the rules and regulations
thereunder. Notwithstanding anything to the contrary in this Section 3.10, no
representation or warranty is made by the Company with respect to information
contained or incorporated by reference in the Proxy Statement supplied by or on
behalf of Parent or Merger Sub specifically for inclusion or incorporation by
reference in the Proxy Statement.
     Section 3.11 Litigation. There are no Actions pending or, to the Knowledge
of the Company, threatened against the Company or any of its Subsidiaries or any
officer, director or employee of the Company in such capacity, which would
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect. Neither the Company nor any of its Subsidiaries is a party or
subject to, or in default under, any Order which would reasonably be expected to
have, individually or in the aggregate, a Material Adverse Effect.
     Section 3.12 Employee Compensation and Benefit Plans; ERISA.
          (a) As used herein, the term “Company Plan” shall mean (except as set
forth in the last sentence of Section 2.3(c)) each material “employee benefit
plan” (within the meaning of Section 3(3) of the Employee Retirement Income
Security Act of 1974, as amended (“ERISA”)) and each other material equity
incentive, compensation, severance, employment, change-in-control, retention,
fringe benefit, collective bargaining, bonus, incentive, savings, retirement,
deferred compensation, or other benefit plan, agreement, program, policy or
arrangement, whether or not subject to ERISA (including any related funding
mechanism), in each case other than a “multiemployer plan,” as defined in
Section 3(37) of ERISA (“Multiemployer Plan”), under which (i) any current or
former employee, officer, director, contractor or consultant of the Company or
any of its Subsidiaries (“Covered Employees”) has any present or future right to
benefits and which are entered into, contributed to, sponsored by or maintained
by the Company or any of its Subsidiaries, or (ii) the Company or any of its
Subsidiaries has any present or future liability.
          (b) Except as would not, individually or in the aggregate, have a
Material Adverse Effect:
          (i) Each Company Plan is in compliance with all applicable Laws,
including ERISA and the Code.
          (ii) Each Company Plan that is intended to be a qualified plan under
Section 401(a) of the Code has received a favorable determination letter to that
effect from the IRS and, to the Knowledge of the Company, no event has occurred
since the date of such determination that would reasonably be expected to
adversely affect such determination.
          (iii) No condition exists that is reasonably likely to subject the
Company or any of its ERISA Affiliates to any direct or indirect liability under
Title IV of ERISA or to a civil penalty under Section 502(j) of ERISA or
liability under Section 4069 of ERISA or Section 4975, 4976, or 4980B of the
Code or other liability with respect to the Company Plans.

- 15 -



--------------------------------------------------------------------------------



 



          (iv) No material Actions are pending or, to the Knowledge of the
Company, threatened with respect to any Company Plan.
          (v) (A) Each Company Plan that is maintained primarily for the benefit
of Covered Employees based outside of the United States (a “Non-U.S. Plan”) has
been operated in accordance, and is in compliance, in all respects, with all
applicable Laws and has been operated in accordance, and is in compliance, with
its terms; (B) each Non-U.S. Plan that is required to be funded is funded to the
extent required by applicable Law, and with respect to all other Non-U.S. Plans,
adequate provision has been made therefor on the accounting statements of the
applicable Company or Subsidiary entity; and (C) no liability or obligation of
the Company or any of its Subsidiaries exists with respect to such Non-U.S.
Plans that has not been disclosed on Section 3.12(b)(v) of the Company
Disclosure Letter.
          (vi) There is no (A) unfair labor practice, labor dispute or labor
arbitration proceeding pending or, to the Knowledge of the Company, threatened
against or affecting the Company or any of its Subsidiaries, or (B) lockout,
strike, slowdown, work stoppage or, to the Knowledge of the Company, threat
thereof by or with respect to any employees of the Company or any of its
Subsidiaries.
          (c) Except as set forth in Section 3.12(c) of the Company Disclosure
Letter, the consummation of the Transactions will not, either alone or in
combination with another event, (i) entitle any current or former employee or
officer of the Company or any of its Subsidiaries to any material severance pay,
unemployment compensation or any other payment, except as expressly provided in
this Agreement, or (ii) accelerate the time of payment or vesting, or materially
increase the amount of compensation due any such employee or officer.
     Section 3.13 Properties.
          (a) Except as would not reasonably be expected to have, individually
or in the aggregate, a Material Adverse Effect, the Company or one of its
Subsidiaries has good fee simple title to all Owned Real Property and valid
leasehold estates in all Leased Real Property free and clear of all
Encumbrances, except Permitted Encumbrances. Except as would not reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect,
the Company or one of its Subsidiaries has exclusive possession of each Leased
Real Property and Owned Real Property, other than any use and occupancy rights
granted to third-party owners, tenants or licensees pursuant to agreements with
respect to such real property entered in the ordinary course of business.
          (b) Except as would not reasonably be expected to have, individually
or in the aggregate, a Material Adverse Effect, (i) each lease for the Leased
Real Property is in full force and effect and is valid, binding and enforceable
in accordance with its terms, except that (x) such enforcement may be subject to
applicable bankruptcy, reorganization, insolvency, moratorium or other similar
Laws, now or hereafter in effect, affecting creditors’ rights generally and
(y) the remedy of specific performance and injunctive and other forms of
equitable relief may be subject to equitable defenses and to the discretion of
the court before which any proceeding therefor may be brought, and (ii) there is
no default under any lease for the Leased Real Property either by the Company or
its Subsidiaries or, to the Knowledge of the Company, by any other party
thereto,

- 16 -



--------------------------------------------------------------------------------



 



and no event has occurred that, with the lapse of time or the giving of notice
or both, would constitute a default by the Company or its Subsidiaries
thereunder.
          (c) Except as would not reasonably be expected to have, individually
or in the aggregate, a Material Adverse Effect, (i) there are no pending or, to
the Knowledge of the Company, threatened condemnation or eminent domain
proceedings that affect any Owned Real Property or Leased Real Property, and
(ii) the Company has not received any written notice of the intention of any
Governmental Entity or other Person to take any Owned Real Property or Leased
Real Property.
     Section 3.14 Intellectual Property. Except as would not reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect,
(i) the Company or one of its Subsidiaries owns all right, title, and interest
in, or has the right to use, pursuant to a license or otherwise, in each case,
free and clear of all Encumbrances except Permitted Encumbrances, all
Intellectual Property Rights that are required to operate the Company’s business
as presently conducted, and (ii) (x) there is no pending, and the Company has
not received any written notice of any actual or threatened, Actions alleging a
violation, misappropriation or infringement of the Intellectual Property Rights
of any other Person by Company or its Subsidiaries except for any of the
foregoing that have since been fully and finally resolved, (y) to the Knowledge
of the Company, the operation of the business of the Company as currently
conducted does not violate, misappropriate or infringe the Intellectual Property
Rights of any other Person, and (z) to the Knowledge of the Company, no other
Person has violated, misappropriated or infringed any Intellectual Property
Rights owned by the Company or any of its Subsidiaries.
     Section 3.15 Environmental Laws.
          (a) Except as would not reasonably be expected to have, individually
or in the aggregate, a Material Adverse Effect, (i) the Company and its
Subsidiaries comply and have in the past five years complied with all applicable
Environmental Laws, and possess and comply, and have complied, with all
applicable Environmental Permits required under such Laws to operate the
businesses of the Company and its Subsidiaries as currently operated; (ii) there
are no, and there have not been any, Materials of Environmental Concern at any
property currently or, to the Knowledge of the Company, formerly owned or
operated by the Company or its Subsidiaries, under circumstances that have
resulted in or are reasonably likely to result in liability of the Company or
its Subsidiaries under any applicable Environmental Laws; (iii) none of the
Company or any of its Subsidiaries has received any written notification
alleging that it is liable, or request for information, pursuant to any
applicable Environmental Law, concerning any release, threatened release of, or
exposure to, any Materials of Environmental Concern at any location except, with
respect to any such notification or request for information concerning any such
release or threatened release, to the extent such matter has been fully resolved
with the appropriate Governmental Entity or Person, and (iv) none of the Company
or any of its Subsidiaries has received any written notice regarding any actual
or alleged violation of any Environmental Laws or Environmental Permits,
including a notice of violation, a notice of non-compliance, or notice of
requirements. There are no Actions arising under Environmental Laws pending or,
to the Knowledge of the Company, threatened against the Company or any of its
Subsidiaries which would reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect.

- 17 -



--------------------------------------------------------------------------------



 



          (b) Notwithstanding any other representations and warranties in this
Agreement, the representations and warranties in this Section 3.15 are the only
representations and warranties in this Agreement with respect to Environmental
Laws, Environmental Permits or Materials of Environmental Concern.
     Section 3.16 Taxes.
          (a) The Company and each of its Subsidiaries has timely filed all
material Tax Returns that it was required to file and has timely paid all Taxes
shown thereon as due and owing and all other Taxes required to be paid by it.
All such Tax Returns were correct and complete in all material respects.
          (b) No audit or other proceeding with respect to any material Taxes
due from the Company or any of its Subsidiaries, or any material Tax Return of
the Company or any of its Subsidiaries, is pending or threatened in writing by
any Governmental Entity. Each assessed deficiency resulting from any audit or
examination relating to Taxes by any Governmental Entity has been timely paid
and there is no assessed deficiency, refund litigation, proposed adjustment or
matter in controversy with respect to any Taxes due and owing by the Company or
any of its Subsidiaries.
          (c) Neither the Company nor any of its Subsidiaries has agreed to any
extension or waiver of the statute of limitations applicable to any material Tax
Return, or agreed to any extension of time with respect to a material Tax
assessment or deficiency, which period (after giving effect to such extension or
waiver) has not yet expired.
          (d) Neither the Company nor any of its Subsidiaries is a party to any
material Tax allocation or sharing agreement.
          (e) The Company and each of its Subsidiaries has withheld and remitted
all material Taxes required to have been withheld and remitted under applicable
Law in connection with any amounts paid or owing to any employee, independent
contractor, creditor, shareholder, member or other party.
          (f) There are no Encumbrances for unpaid Taxes on the assets of the
Company or any of its Subsidiaries, except Encumbrances for current Taxes not
yet due and payable.
          (g) Neither the Company nor any of its Subsidiaries (i) has been a
member of an affiliated group of corporations within the meaning of Section 1504
of the Code (other than a group the common parent of which is the Company) or
(ii) has any liability for Taxes of any Person (other than the Company and its
Subsidiaries) under Treasury Regulation Section 1.1502-6 (or any similar
provision of state, local or foreign Law), as a transferee or successor, by
contract or otherwise.
     Section 3.17 Opinions of Financial Advisors. The Company Board has received
the opinions of each of Evercore Group L.L.C. and Citigroup Global Markets Inc.
(the “Financial Advisors”), to the effect that, as of the date of such opinions,
the Merger Consideration to be

- 18 -



--------------------------------------------------------------------------------



 



received by holders of the Company’s Common Stock is fair, from a financial
point of view, to such holders.
     Section 3.18 Brokers or Finders. Except for the Financial Advisors, no
agent, broker, investment banker, financial advisor or other firm or Person is
or will be entitled to any broker’s or finder’s fee or any other commission or
similar fee or payment from the Company or any of its Subsidiaries in connection
with any of the Transactions.
     Section 3.19 State Takeover Statutes. The Company Board has taken all
necessary action so that the “moratorium,” “fair price,” “control share
acquisition” and other similar anti-takeover provisions of Ohio Law or the
similar Laws of any jurisdiction (each, a “Takeover Statute”) and any
anti-takeover or similar provisions contained in the governing documents of the
Company or any of its Subsidiaries are not applicable to the Transactions.
     Section 3.20 Transactions with Affiliates. Since the date the Company’s
last proxy statement was filed with the SEC and through the date of this
Agreement, no event has occurred that would be required to be reported by the
Company pursuant to Item 404 of Regulation S-K promulgated by the SEC.
     Section 3.21 No Other Representations or Warranties. Except for the
representations and warranties contained in this Article III, neither the
Company nor any other Person makes any other express or implied representation
or warranty on behalf of the Company or any of its Affiliates, and for the
avoidance of doubt, neither the Company nor any of its Affiliates makes any
express or implied representation or warranty with respect to “Information” as
defined in the Confidentiality Agreement, dated March 7, 2011, between the
Company and Parent (the “Confidentiality Agreement”).
ARTICLE IV
REPRESENTATIONS AND WARRANTIES OF PARENT AND MERGER SUB
     Parent and Merger Sub, jointly and severally, represent and warrant to the
Company as follows:
     Section 4.1 Organization. Each of Parent and Merger Sub is a corporation
duly organized, validly existing and in good standing under the Laws of the
jurisdiction of its incorporation or organization and has all requisite
corporate or other power and authority and all necessary governmental approvals
to own, lease and operate its properties and to carry on its business as now
being conducted, except (other than with respect to Parent’s or Merger Sub’s due
organization, valid existence and good standing) where the failure to be so
organized, existing and in good standing or to have such power, authority and
governmental approvals would not reasonably be expected to have a material
adverse effect on the ability of Parent and Merger Sub to consummate the Merger
and the other Transactions. Parent owns all of the issued and outstanding
capital stock of the Merger Sub.
     Section 4.2 Authorization; Validity of Agreement; Necessary Action. Each of
Parent and Merger Sub has full corporate power and authority to execute and
deliver this Agreement and to consummate the Transactions. The execution,
delivery and performance by Parent and

- 19 -



--------------------------------------------------------------------------------



 



Merger Sub of this Agreement, and the consummation by it of the Transactions
have been duly and validly authorized by the respective boards of directors of
Parent and Merger Sub and by Parent as the sole shareholder of Merger Sub, and
no other corporate action on the part of Parent or Merger Sub is necessary to
authorize the execution, delivery and performance by Parent and Merger Sub of
this Agreement and the consummation of the Transactions. This Agreement has been
duly executed and delivered by Parent and Merger Sub and, assuming due and valid
authorization, execution and delivery of this Agreement by the Company, is a
valid and binding obligation of each of Parent and Merger Sub enforceable
against each of them in accordance with its terms, except that (a) such
enforcement may be subject to applicable bankruptcy, reorganization, insolvency,
moratorium or other similar Laws, now or hereafter in effect, affecting
creditors’ rights generally and (b) the remedy of specific performance and
injunctive and other forms of equitable relief may be subject to equitable
defenses and to the discretion of the court before which any proceeding therefor
may be brought.
     Section 4.3 Consents and Approvals; No Violations.
          (a) Except for filings, permits, authorizations, consents and
approvals as may be required under, and other applicable requirements of,
(A) the Exchange Act, (B) the Securities Act, (C) the rules and regulations of
the New York Stock Exchange, and (D) the HSR Act, and any foreign antitrust or
competition laws, no consents or approvals of, or filings, declarations or
registrations with, any Governmental Entity are necessary for the consummation
by Parent and Merger Sub of the Transactions, other than such other consents,
approvals, filings, declarations or registrations that, if not obtained, made or
given, would not reasonably be expected to have a material adverse effect on the
ability of Parent and Merger Sub to consummate the Merger and the other
Transactions.
          (b) Neither the execution and delivery of this Agreement by Parent or
Merger Sub nor the consummation by Parent or Merger Sub of the Transactions, nor
compliance by Parent or Merger Sub with any of the terms or provisions hereof,
will (i) conflict with or violate any provision of the organizational documents
of Parent or Merger Sub or of any of their respective Subsidiaries or (ii)
assuming that any required authorizations, consents and approvals are duly
obtained, (x) violate any Order or Law applicable to Parent or Merger Sub or any
of their respective Subsidiaries or any of their respective properties or
assets, or (y) violate, conflict with, result in the loss of any material
benefit under, constitute a default (or an event which, with notice or lapse of
time, or both, would constitute a default) under, result in the termination of
or a right to termination or cancellation under, accelerate the performance
required by, or result in the creation of any Encumbrance upon any of the
respective properties or assets of either Parent or Merger Sub or any of their
respective Subsidiaries under, any of the terms, conditions or provisions of any
note, bond, mortgage, indenture, deed of trust, license, lease, agreement or
other instrument or obligation to which either Parent or Merger Sub or any of
their respective Subsidiaries is a party, or by which they or any of their
respective properties or assets may be bound or affected, except, in the case of
clause (ii) above, for such violations, conflicts, breaches, defaults, losses,
terminations of rights thereof, accelerations or Encumbrance creations which
would not reasonably be expected to have a material adverse effect on the
ability of Parent and Merger Sub to consummate the Merger and the other
Transactions.

- 20 -



--------------------------------------------------------------------------------



 



     Section 4.4 Ownership of Common Stock. Neither Parent nor any of its
Subsidiaries (including Merger Sub) is, and at no time during the last three
years has Parent or any of its Subsidiaries (including Merger Sub) been, an
“interested shareholder” of the Company as defined in Section 1704.01 of Ohio
Law. Except for any Shares of Common Stock that may be owned by any of Parent’s
Subsidiaries’ pension funds that are not managed by Parent (which Shares of
Common Stock, if any, are less than 1% of the Company’s outstanding shares of
Common Stock), neither Parent nor any of its Subsidiaries (including Merger Sub)
owns (directly or indirectly, beneficially or of record), or is a party to any
agreement, arrangement or understanding for the purpose of acquiring, holding,
voting or disposing of, any shares of capital stock of the Company (other than
as contemplated by this Agreement).
     Section 4.5 Information in Proxy Statement. None of the information
supplied or to be supplied by or on behalf of Parent or Merger Sub specifically
for inclusion or incorporation by reference in the Proxy Statement will, at the
date it is first mailed to the Company’s shareholders and at the time of the
Special Meeting contain any untrue statement of a material fact or omit to state
any material fact required to be stated in the Proxy Statement or necessary in
order to make the statements in the Proxy Statement, in light of the
circumstances under which they are made, not misleading.
     Section 4.6 Financing. Parent and Merger Sub have, and at all times through
the Closing shall have, sufficient funds available to finance and consummate the
Transactions.
     Section 4.7 No Prior Activities. Except for obligations or liabilities
incurred in connection with its incorporation or organization or the negotiation
and consummation of this Agreement and the Transactions, Merger Sub has not
incurred any obligations or liabilities, and has not engaged in any business or
activities of any type or kind whatsoever or entered into any agreements or
arrangements with any Person or entity.
     Section 4.8 Litigation. As of the date of this Agreement, there are no
Actions pending or, to the Knowledge of Parent, threatened against Parent or
Merger Sub or, to the Knowledge of Parent, any officer, director or employee of
Parent or Merger Sub in such capacity, which would, individually or in the
aggregate, prevent or materially delay Parent or Merger Sub from performing its
obligations under this Agreement. Neither Parent nor Merger Sub is a party or
subject to or in default under any Order which would prevent or materially delay
Parent or Merger Sub from performing its obligations under this Agreement
     Section 4.9 Disclaimer of Warranties. Parent and Merger Sub acknowledge
that neither the Company nor any Person has made any express or implied
representations or warranty on behalf of the Company or any of its Affiliates as
to the accuracy or completeness of any information regarding the Company
provided to Parent and Merger Sub, including the “Information,” as defined in
the Confidentiality Agreement, except as expressly set forth in Article III and
Parent and Merger Sub further agree that, except for the matters expressly set
forth in Article III, neither the Company nor any Person shall have or be
subject to any liability to Parent, Merger Sub or any other Person resulting
from the distribution to Parent and Merger Sub, or Parent’s or Merger Sub’s use
of, any such information. In connection with any investigation by Parent and
Merger Sub of the Company and its Subsidiaries, Parent and Merger Sub have
received from the Company and/or its Affiliates and/or other Persons on behalf
of the

- 21 -



--------------------------------------------------------------------------------



 



Company certain projections. Parent and Merger Sub acknowledge that there are
uncertainties inherent in attempting to make such projections, that Parent and
Merger Sub are familiar with such uncertainties, that Parent and Merger Sub are
taking full responsibility for making their own evaluation of the adequacy and
accuracy of all projections so furnished to them, and that, except as provided
in this Agreement with respect to the Company Earnings Guidance referred to in
Section 3.5(c), Parent and Merger Sub shall have no claim against the Company or
any other Person with respect thereto. Accordingly, except as set forth in
Section 3.5(c), Parent and Merger Sub acknowledge that neither the Company nor
any other Person on behalf of the Company makes any representation or warranty
with respect to such projections.
ARTICLE V
COVENANTS
     Section 5.1 Interim Operations of the Company. Except (A) as expressly
contemplated by this Agreement, (B) as set forth on Section 5.1 of the Company
Disclosure Letter, (C) as required by applicable Law, or (D) as consented to in
writing by Parent after the date of this Agreement and prior to the Effective
Time, which consent, solely in the case of clauses (v), (vi) and (vii) below,
shall not be unreasonably withheld or delayed, the Company agrees that:
          (i) the Company and its Subsidiaries will conduct business only in the
ordinary course of business consistent with past practice;
          (ii) the Company will not amend its Second Amended and Restated
Articles of Incorporation or Second Amended and Restated Regulations and the
Company’s Subsidiaries will not amend their certificate of incorporation, bylaws
or other comparable charter or organizational documents;
          (iii) neither the Company nor any of its Subsidiaries will
(A) declare, set aside or pay any dividend or other distribution (including any
constructive or deemed distribution), whether payable in cash, stock or other
property, with respect to its capital stock, or otherwise make any payments to
its shareholders in their capacity as such, other than the Company’s ordinary
course quarterly dividends to holders of Shares in a per Share amount no greater
than the Company’s most recently declared dividend, with record and payment
dates in accordance with the Company’s customary dividend schedule; (B) issue,
sell, grant, transfer, pledge, dispose of or encumber or authorize or propose to
issue, sell, grant, transfer, pledge, dispose of or encumber any additional
shares of capital stock or other Rights of the Company or any of its
Subsidiaries (including treasury stock), other than in respect of the shares of
the Company’s capital stock reserved for issuance on the date of this Agreement
and issued pursuant to the exercise of Options outstanding on the date of this
Agreement, (C) split, combine, subdivide or reclassify the Shares or any other
outstanding capital stock of the Company or any of the Subsidiaries of the
Company or issue or authorize the issuance of any other securities in respect
of, in lieu of or in substitution for any shares of capital stock or other
Rights of the Company or any of its Subsidiaries or (D) redeem, purchase or
otherwise

- 22 -



--------------------------------------------------------------------------------



 



acquire, directly or indirectly, any capital stock or other Rights of the
Company or any of its Subsidiaries;
          (iv) except as required by applicable Law or under the terms of any
Company Plan in effect as of the date of this Agreement, the Company will not
and will not permit its Subsidiaries to increase the compensation payable or to
become payable to any of its officers, directors, employees, agents, consultants
or Affiliates, or enter into, establish, amend or terminate any Company Plans,
except increases in salaries, wages and benefits of employees who are not
directors or officers of the Company or its Subsidiaries made in the ordinary
course of business consistent with past practice;
          (v) neither the Company nor any of its Subsidiaries will (A) incur or
assume any long-term Indebtedness, or except in the ordinary course of business,
incur or assume any short-term Indebtedness in amounts not consistent with past
practice, (B) assume, guarantee, endorse or otherwise become liable or
responsible (whether directly, contingently or otherwise) for the obligations of
any other Person, except in the ordinary course of business and consistent with
past practice or (C) make any loans, advances or capital contributions to, or
investments in, any other Person except in the ordinary course of business and
consistent with past practice;
          (vi) make any acquisition or investment in a business either by
purchase of stock or securities, merger or consolidation, contributions to
capital, loans, advances, property transfers, or purchases of any property or
assets of any other Person other than a direct or indirect wholly owned
Subsidiary of the Company, or otherwise make or authorize any capital
expenditure, other than capital expenditures contemplated by the Company’s
existing capital budget, a copy of which has been furnished to Parent;
          (vii) neither the Company nor any of its Subsidiaries will (A) pay,
discharge, waive, settle or satisfy any rights, claims, liabilities or
obligations (absolute, accrued, asserted or unasserted, contingent or
otherwise), other than the payment, discharge, waiver, settlement or
satisfaction, (x) in the ordinary course of business consistent with past
practice, of claims, liabilities or obligations reflected or reserved against
in, or contemplated by, the Financial Statements (or the notes to the Financial
Statements) or of claims, liabilities or obligations incurred since the date of
the Financial Statements in the ordinary course of business consistent with past
practice or (y) for amounts, individually or in the aggregate, not to exceed
$5,000,000 (in excess of third party insurance) or (B) waive any claims of
substantial value;
          (viii) neither the Company nor any of its Subsidiaries will change any
of the accounting methods, principles or practices used by it unless required by
a change in GAAP or Law;
          (ix) neither the Company nor any of its Subsidiaries will (A) adopt a
plan of complete or partial liquidation, dissolution, merger, consolidation,
business combination, restructuring, recapitalization or other reorganization
(other than this Agreement), (B) acquire by merging or consolidating with, or by
purchasing a substantial equity interest in or portion of the assets of, or by
any other manner, any business or any corporation, partnership, joint venture,
association or other business organization or

- 23 -



--------------------------------------------------------------------------------



 



division thereof or (C) acquire, transfer, lease, license, sell, mortgage,
pledge, dispose of or encumber any material assets, other than, in the case of
this clause (C), acquisitions of raw materials and inventory and sales of
inventory, in each case in the ordinary course of business consistent with past
practice; and
          (x) neither the Company nor any of its Subsidiaries will enter into an
agreement, contract, commitment or arrangement to do any of the foregoing, or to
authorize, recommend, propose or announce an intention to do any of the
foregoing.
     Section 5.2 No Solicitation by the Company.
          (a) The Company shall immediately cease any discussions or
negotiations with any parties that may be ongoing with respect to a Takeover
Proposal (as hereinafter defined) and shall seek to have returned to the Company
any confidential information that has been provided in any such discussions or
negotiations. From the date hereof, the Company shall not, nor shall it permit
any of its Subsidiaries to, nor shall it authorize or permit any of its
officers, directors or employees or any Affiliate, investment banker, financial
advisor, attorney, accountant or other representative retained by it or any of
its Subsidiaries to, directly or indirectly, (i) solicit, initiate or knowingly
encourage (including by way of furnishing information which has not been
previously publicly disseminated), or take any other action designed to
facilitate, any inquiries or the making of any proposal which constitutes, or
may reasonably be expected to lead to, any Takeover Proposal or (ii) participate
in any discussions or negotiations regarding any Takeover Proposal; provided,
however, that if, following the receipt of a Superior Proposal (as hereinafter
defined) or a proposal which is reasonably expected to lead to a Superior
Proposal that in either case was unsolicited and made after the date hereof in
circumstances not otherwise involving a breach of this Agreement, the Company
Board determines in good faith, after considering applicable provisions of state
law and after consultation with outside counsel, that a failure to do so would
be inconsistent with its fiduciary duties under applicable law, the Company may,
in response to such Takeover Proposal and subject to compliance with
Section 5.2(c), (A) request information from the party making such Takeover
Proposal for the sole purpose of the Company Board informing itself about the
Takeover Proposal that has been made and the party that made it, (B) furnish
information with respect to the Company to the party making such Takeover
Proposal pursuant to a customary confidentiality agreement, provided that
(1) such confidentiality agreement may not include any provision calling for an
exclusive right to negotiate with the Company and (2) the Company advises Parent
of all such nonpublic information delivered to such person concurrently with its
delivery to the requesting party, and (C) participate in negotiations with such
party regarding such Takeover Proposal. It is agreed that any violation of the
restrictions set forth in the preceding sentence by any executive officer,
director or investment banker, attorney or other advisor or representative of
the Company or any of its Subsidiaries shall be deemed to be a breach of this
Section 5.2(a) by the Company. The Company agrees not to waive or fail to
enforce any provision of any confidentiality or standstill agreement to which it
is a party relating to a potential or actual Takeover Proposal.
          (b) Except as expressly permitted in this Section 5.2(b), neither the
Company Board nor any committee thereof shall (i) withdraw or modify, or propose
publicly to withdraw or modify, in a manner adverse to Parent, the approval,
determination of advisability, or

- 24 -



--------------------------------------------------------------------------------



 



recommendation by the Company Board or such committee of this Agreement, the
Merger, and the other Transactions, (ii) approve, determine to be advisable, or
recommend, or propose publicly to approve, determine to be advisable, or
recommend, any Takeover Proposal or (iii) cause the Company to enter into any
letter of intent, agreement in principle, acquisition agreement or other similar
agreement (each, an “Acquisition Agreement”) related to any Takeover Proposal
(other than a customary confidentiality agreement referred to in clause (B) of
the proviso to Section 5.2(a)). Notwithstanding the foregoing, in the event that
the Company Board determines in good faith, in response to a Superior Proposal
that was unsolicited and made after the date hereof in circumstances not
otherwise involving a breach of this Agreement, after considering applicable
provisions of state law and after consultation with outside counsel, that the
failure to do so would be inconsistent with its fiduciary duties under
applicable law, the Company Board may (subject to compliance with this sentence
and to compliance with Sections 5.2(a) and 5.2(c)) (x) withdraw or modify its
approval, determination of advisability, or recommendation of this Agreement,
the Merger, and the other Transactions or (y) approve, determine to be
advisable, or recommend a Superior Proposal, or (z) cause the Company to enter
into an Acquisition Agreement, provided, however, that any actions described in
clause (x), (y) or (z) may be taken only at a time that is after the second
business day following Parent’s receipt of written notice from the Company
advising Parent that the Company Board has received a Superior Proposal,
specifying the material terms and conditions of such Superior Proposal,
identifying the person making such Superior Proposal and providing notice of the
determination of the Company Board of what actions described in clause (x),
(y) or (z) the Company Board has determined to take, and further provided, that
the action described in clause (z) may be taken only upon compliance by the
Company with Section 8.1(c) and Section 8.2(b). In addition, and notwithstanding
anything in this Agreement to the contrary, the Company Board may at any time
(other than in connection with a Takeover Proposal) withdraw or modify its
approval, determination of advisability, or recommendation of this Agreement,
the Merger, and the other Transactions in the event it determines in good faith,
after considering applicable provisions of state law and after consultation with
outside counsel, that any such withdrawal or modification of its approval,
determination of advisability or recommendation is required in order for the
Company Board to comply with its fiduciary duties under applicable law, provided
that the Company has provided to Parent five (5) Business Days’ prior written
notice advising Parent that it intends to take such action and specifying, in
reasonable detail, the reasons for such action.
          (c) In addition to the obligations of the Company set forth in
Section 5.2(a) and 5.2(b), the Company shall promptly advise Parent orally and
in writing of any request for confidential information in connection with a
Takeover Proposal or of any Takeover Proposal, the material terms and conditions
of such request or the Takeover Proposal and the identity of the person making
such request or Takeover Proposal and shall keep Parent promptly advised of all
significant developments which could reasonably be expected to culminate in the
Company Board withdrawing, modifying or amending its recommendation of this
Agreement, the Merger and the other Transactions, or in exercising any of its
other rights under Section 5.2(a) or (b).
          (d) Nothing contained in this Section 5.2 or Section 6.6 shall
prohibit the Company or the Company Board from taking and disclosing to its
shareholders a position contemplated by Rule 14e-2(a) or Rule 14d-9 promulgated
under the Exchange Act or from making any other disclosure to the Company’s
shareholders if, in the Company Board’s determination in good faith after
consultation with outside counsel, the failure so to disclose

- 25 -



--------------------------------------------------------------------------------



 



would be inconsistent with its obligations under applicable Law; provided,
however, neither the Company nor the Company Board nor any committee thereof
shall, except as in accordance with Section 5.2(b), withdraw or modify, or
propose publicly to withdraw or modify, its approval, determination of
advisability or recommendation of this Agreement, the Merger and the other
Transactions or approve, determine to be advisable, or recommend, or propose
publicly to approve, determine to be advisable, or recommend, a Takeover
Proposal.
ARTICLE VI
ADDITIONAL AGREEMENTS
     Section 6.1 Preparation of Proxy Statement.
          (a) As soon as reasonably practicable after the date of this
Agreement, the Company shall file with the SEC the Proxy Statement. The Company
will use reasonable efforts to cause the Proxy Statement to be disseminated to
the holders of the Shares, as and to the extent required by applicable federal
securities Laws. Subject to Section 5.2, the Proxy Statement will contain the
Company Recommendation and the Company shall use reasonable best efforts to
obtain the Shareholder Approval.
          (b) Parent and Merger Sub will provide for inclusion or incorporation
by reference in the Proxy Statement of all required information relating to
Parent or its Affiliates. Parent and its counsel shall be given the opportunity
to review and comment on the Proxy Statement before it is filed with the SEC. In
addition, the Company will provide Parent and its counsel, in writing, any
comments or other communications, whether written or oral, that the Company or
its counsel may receive from time to time from the SEC or its staff with respect
to the Proxy Statement promptly after the receipt of such comments or other
communications, and the provide Parent and its counsel with the opportunity to
review and comment on the Company’s proposed response thereto. The Company will
respond promptly to any such comments from the SEC or its staff.
          (c) Each of the Company, Parent and Merger Sub agrees to promptly
(i) correct any information provided by it specifically for use in the Proxy
Statement if and to the extent that such information shall have become false or
misleading in any material respect and (ii) supplement the information provided
by it specifically for use in the Proxy Statement to include any information
that shall become necessary in order to make the statements in the Proxy
Statement, in light of the circumstances under which they were made, not
misleading. The Company further agrees to cause the Proxy Statement as so
corrected or supplemented promptly to be filed with the SEC and to be
disseminated to the holders of the Shares, in each case as and to the extent
required by applicable federal securities Laws.
     Section 6.2 Shareholders Meeting.
          (a) The Company shall take all actions in accordance with applicable
Law, its constituent documents and the rules of the New York Stock Exchange to
duly call, give notice of, convene and hold a special meeting of the Company’s
shareholders (including any adjournment or postponement thereof, the “Special
Meeting”) for the purpose of considering and

- 26 -



--------------------------------------------------------------------------------



 



taking action upon the adoption of this Agreement as soon as practicable
following the date hereof. The Company shall include in the Proxy Statement the
recommendation of the Company Board that the Company shareholders vote in favor
of the approval of the Merger and the adoption of this Agreement, unless such
recommendation has been withdrawn, or as such recommendation has been modified
or amended, in each case in accordance with Section 5.2. Notwithstanding
anything to the contrary contained in this Agreement, (x) the Company in its
sole discretion may adjourn or postpone the Special Meeting after consultation
with Parent, to the extent necessary to ensure that any required supplement or
amendment to the Proxy Statement is provided to the shareholders of the Company
within a reasonable amount of time in advance of the Special Meeting, and
(y) the Company shall adjourn or postpone the Special Meeting if, as of the time
for which the Special Meeting is originally scheduled (as set forth in the Proxy
Statement), there are insufficient Shares of Common Stock represented (either in
person or by proxy) to constitute a quorum necessary to conduct the business of
the Special Meeting.
          (b) Parent shall vote, or cause to be voted, all of the Shares then
owned by it, Merger Sub or any of its other Subsidiaries and Affiliates in favor
of the approval of the Merger and the adoption of this Agreement.
     Section 6.3 Reasonable Best Efforts. Subject to Section 6.3(e):
          (a) Prior to the Closing, Parent, Merger Sub and the Company shall use
their respective reasonable best efforts to take, or cause to be taken, all
actions, and to do, or cause to be done, all things necessary, proper or
advisable under any applicable Laws to consummate and make effective in the most
expeditious manner possible the Transactions including (i) the preparation and
filing of all forms, registrations and notices required to be filed to
consummate the Transactions, (ii) the satisfaction of the other parties’
conditions to consummating the Transactions, (iii) taking all reasonable actions
necessary to obtain (and cooperation with each other in obtaining) any consent,
authorization, Order or approval of, or any exemption by, any third party,
including any Governmental Entity (which actions shall include furnishing all
information required under the HSR Act and in connection with approvals of or
filings with any other Governmental Entity) required to be obtained or made by
Parent, Merger Sub, the Company or any of their respective Subsidiaries in
connection with the Transactions or the taking of any action contemplated by the
Transactions or by this Agreement, (iv) the execution and delivery of any
additional instruments necessary to consummate the Transactions and to fully
carry out the purposes of this Agreement. Additionally, each of Parent and the
Company shall use all reasonable best efforts to fulfill all conditions
precedent to the Merger and shall not take any action after the date of this
Agreement that would reasonably be expected to materially delay the obtaining
of, or result in not obtaining, any permission, approval or consent from any
Governmental Entity necessary to be obtained prior to Closing.
          (b) Prior to the Closing, each party shall promptly consult with the
other parties to this Agreement with respect to, provide any necessary
information with respect to (and, in the case of correspondence, provide the
other parties (or their counsel) copies of), all filings made by such party with
any Governmental Entity or any other information supplied by such party to, or
correspondence with, a Governmental Entity in connection with this Agreement and
the Transactions. Each party to this Agreement shall promptly inform the other
parties to this

- 27 -



--------------------------------------------------------------------------------



 



Agreement of any communication from any Governmental Entity regarding any of the
Transactions. If any party to this Agreement or any Affiliate of such parties
receives a request for additional information or documentary material from any
Governmental Entity with respect to the Transactions, then such party will use
reasonable best efforts to make, or cause to be made, promptly and after
consultation with the other parties to this Agreement, an appropriate response
in compliance with such request. To the extent that transfers of any permits
issued by any Governmental Entity are required as a result of the execution of
this Agreement or the consummation of the Transactions, the parties hereto shall
use reasonable best efforts to effect such transfers.
          (c) The Company and Parent shall use reasonable best efforts to file,
as promptly as practicable, but in any event no later than fifteen Business Days
after the date of this Agreement, notifications under the HSR Act, and the
Company and Parent shall use reasonable best efforts to file, as promptly as
practicable, any other filings and/or notifications under applicable Antitrust
Laws, and shall use reasonable best efforts to respond, as promptly as
practicable, to any inquiries received from the Federal Trade Commission and the
Antitrust Division of the Department of Justice for additional information or
documentation and to respond, as promptly as practicable, to all inquiries and
information requests received from any state Attorney General or other
Governmental Entity in connection with antitrust matters.
          (d) Each of Parent and the Company shall use all reasonable best
efforts to resolve such objections, if any, as may be asserted by any
Governmental Entity with respect to the Transactions under the HSR Act, the
Sherman Act, as amended, the Clayton Act, as amended, the Federal Trade
Commission Act, as amended, and any other United States federal or state or
foreign Laws that are designed to prohibit, restrict or regulate actions having
the purpose or effect of monopolization or restraint of trade (collectively,
“Antitrust Laws”). In connection therewith, if any Action is instituted (or
threatened to be instituted) challenging any of the Transactions as violative of
any Antitrust Laws, each of Parent and the Company shall cooperate and use all
reasonable best efforts to vigorously contest and resist any such Action, and to
have vacated, lifted, reversed, or overturned any decree, judgment, injunction
or other order whether temporary, preliminary or permanent, that is in effect
and that prohibits, prevents, or restricts consummation of the Merger or any
other Transactions, including by vigorously pursuing all available avenues of
administrative and judicial appeal unless, by mutual agreement, Parent and the
Company decide that litigation is not in their respective best interests.
Notwithstanding the foregoing or any other provision of this Agreement, nothing
in this Section 6.3(d) shall limit the right of any party hereto to terminate
this Agreement pursuant to Section 8.1, so long as such party hereto has, up to
the time of termination, complied in all material respects with its obligations
under this Section 6.3(d). Each of Parent and the Company shall use all
reasonable best efforts to take such action as may be required to cause the
expiration of the notice periods under the HSR Act or other Antitrust Laws with
respect to the Transactions as promptly as possible after the execution of this
Agreement.
          (e) Notwithstanding Section 6.3(a) through (d) or any other provision
of this Agreement to the contrary, in no event shall Parent or its Subsidiaries
(including Merger Sub) or Affiliates be required to agree to (i) any prohibition
of or limitation on its or their ownership (or any limitation that would
materially affect its or their operation) of any portion of their respective
businesses or assets, including after giving effect to the Merger, (ii) divest,
hold

- 28 -



--------------------------------------------------------------------------------



 



separate or otherwise dispose of any portion of its or their respective
businesses or assets, including after giving effect to the Merger, (iii) any
limitation on its or their ability to effect the Merger, or the ability of the
Company (or Merger Sub) or its or their respective Subsidiaries to acquire or
hold or exercise full rights of ownership of any capital stock of any Subsidiary
of the Company, or (iv) any other limitation on its or their ability to
effectively control their respective businesses or any limitation that would
materially affect its or their ability to control their respective operations,
including after giving effect to the Merger (any such action or limitation
described in clauses (i) through (iv) of this Section 6.3(e), a “Restriction”),
other than Restrictions, individually or in the aggregate with all other
Restrictions, for which the aggregate fair value of all businesses or assets
(including stock) affected, prior to giving effect to the Merger, (x) would not
exceed $50,000,000 in the case of the Company and its Subsidiaries and
Affiliates, taken as a whole, and (y) would not exceed $50,000,000 in the case
of Parent and its Subsidiaries and Affiliates, taken as a whole.
     Section 6.4 Notification of Certain Matters. Subject to applicable Law, the
Company shall give prompt notice to Merger Sub and Parent, and Merger Sub and
Parent shall give prompt notice to the Company of (a) the occurrence or
non-occurrence of any event whose occurrence or non-occurrence would be
reasonably likely to cause either (i) any representation or warranty contained
in this Agreement to be untrue or inaccurate in any material respect at any time
from the date of this Agreement to the Effective Time or (ii) any condition to
the Merger to be unsatisfied in any material respect at the Effective Time and
(b) any material failure of the Company, Merger Sub or Parent, as the case may
be, or any officer, director, employee, agent or representative of the Company,
Merger Sub or Parent as applicable, to comply with or satisfy any covenant or
agreement to be complied with or satisfied by it under this Agreement; provided,
however, that the delivery of any notice pursuant to this Section 6.4 shall not
limit or otherwise affect the remedies available under this Agreement to the
party receiving such notice.
     Section 6.5 Access; Confidentiality. Subject to the Confidentiality
Agreement and applicable Law relating to the sharing of information, the Company
agrees to provide, and shall cause its Subsidiaries to provide, Parent and its
representatives, from time to time prior to the earlier of the Effective Time or
the termination of this Agreement, reasonable access during normal business
hours to (i) the Company’s and its Subsidiaries’ respective properties, books,
contracts, commitments, personnel and records, (ii) such other information as
Parent shall reasonably request with respect to the Company and its Subsidiaries
and their respective businesses, financial condition and operations. Parent
shall and shall cause Parent’s Affiliates and representatives to keep
confidential any non-public information received from the Company, its
Affiliates or representatives, directly or indirectly, pursuant to this
Section 6.5 in accordance with the Confidentiality Agreement.
     Section 6.6 Publicity. Neither the Company, Parent nor any of their
respective Affiliates shall issue or cause the publication of any press release
or other announcement with respect to this Agreement or the Transactions without
the prior consultation of the other party and giving the other party the
opportunity to review and comment on such press release or other announcement,
if practicable, except as such party reasonably believes, after receiving the
advice of outside counsel and after informing all other parties to this
Agreement, is required by Law or by any listing agreement with or rules of any
applicable national securities exchange, trading market or listing authority and
except as may be requested by a Governmental Entity.

- 29 -



--------------------------------------------------------------------------------



 



     Section 6.7 Indemnification.
          (a) From and after the Effective Time, Parent shall, and shall cause
the Surviving Corporation to, indemnify, defend and hold harmless each person
who is now, or has been at any time prior to the date of this Agreement or who
becomes such prior to the Effective Time, an officer or director of the Company
or any of its Subsidiaries (the “Indemnified Parties”) against (i) any and all
losses, claims, damages, costs, expenses, fines, liabilities or judgments or
amounts that are paid in settlement with the approval of the indemnifying party
of or in connection with any claim, action, suit, proceeding or investigation
based in whole or in part on or arising in whole or in part out of the fact that
such person is or was a director or officer of the Company or any of its
Subsidiaries whether pertaining to any action or omission existing or occurring
at or prior to the Effective Time and whether asserted or claimed prior to, or
at or after, the Effective Time (“Indemnified Liabilities”), and (ii) all
Indemnified Liabilities based in whole or in part on, or arising in whole or in
part out of, or pertaining to this Agreement or the Transactions; provided,
however, that, in the case of the Surviving Corporation, such indemnification
shall only be to the fullest extent a corporation is permitted under Ohio Law to
indemnify its own directors and officers, and in the case of indemnification by
Parent, Parent’s indemnification shall not be limited by Ohio Law, but Parent
shall not be required to indemnify Indemnified Parties if a final,
non-appealable judgment or adjudication in an action against Indemnified Parties
by a claimant (not including an action brought by Parent, Surviving Corporation,
or any insurer of either) establishes: (A) that the acts or omissions of
Indemnified Parties were the result of deliberate criminal or fraudulent acts by
the Indemnified Party seeking indemnification; or (B) that the claim against
Indemnified Party arises out of, is based upon, or is attributable to the
gaining in fact of any financial profit or other advantage to which the
Indemnified Party was not legally entitled. Parent, Merger Sub, and the
Surviving Corporation, as the case may be, will pay all expenses of each
Indemnified Party in advance of the final disposition of any such action or
proceeding, but in the case of Merger Sub and the Surviving Corporation only to
the fullest extent permitted by law upon receipt of an undertaking of the kind
described in Section 1701.13(E)(5) of Ohio Law and in the form provided for in
the indemnification agreements with Company directors and officers in effect as
of the date of this Agreement. Without limiting the foregoing, in the event any
such claim, action, suit, proceeding or investigation is brought against any
Indemnified Party (whether arising before or after the Effective Time), (i) the
Indemnified Parties may retain counsel satisfactory to them and reasonably
satisfactory to Parent, (ii) Parent shall, or shall cause the Surviving
Corporation to, pay all reasonable fees and expenses of such counsel for the
Indemnified Parties promptly as statements therefor are received, and
(iii) Parent shall, and shall cause the Surviving Corporation to, use all
reasonable efforts to assist in the vigorous defense of any such matter,
provided that none of Parent, Merger Sub or the Surviving Corporation shall be
liable for any settlement of any claim effected without its written consent,
which consent, however, shall not be unreasonably withheld or delayed. Any
Indemnified Party wishing to claim indemnification under this Section 6.7, upon
learning of any such claim, action, suit, proceeding or investigation, shall
notify Parent, Merger Sub or the Surviving Corporation (but the failure so to
notify an indemnifying party shall not relieve it from any liability which it
may have under this Section 6.7 except to the extent such failure materially
prejudices such party), and shall deliver to the Surviving Corporation (but not
Parent) an undertaking of the kind described in Section 1701.13(E)(5) of Ohio
Law and in the form provided for in the indemnification agreements with Company
directors and officers in effect as of the date of this Agreement.

- 30 -



--------------------------------------------------------------------------------



 



          (b) The articles of incorporation and regulations of the Surviving
Corporation shall contain the provisions with respect to indemnification set
forth in the Second Amended and Restated Articles of Incorporation and Second
Amended and Restated Regulations of the Company, which provisions shall not be
amended, modified or otherwise repealed for a period of six years from the
Effective Time in any manner that would adversely affect the rights thereunder
as of the Effective Time of any individual who at the Effective Time is an
Indemnified Party, unless such modification is required after the Effective Time
by Law and then only to the minimum extent required by such Law.
          (c) The rights of each Indemnified Party under this Section 6.7 shall
be in addition to any rights such individual may have under the Second Amended
and Restated Articles of Incorporation and Second Amended and Restated
Regulations (or other governing documents) of the Company and any of its
Subsidiaries, under Ohio Law or any other applicable Laws or under any agreement
of any Indemnified Party with the Company or any of its Subsidiaries. These
rights shall survive consummation of the Merger and are intended to benefit, and
shall be enforceable by, each Indemnified Party.
          (d) In the event that the Parent or Surviving Corporation or any of
their respective successors or assigns (i) consolidates with or merges into any
other Person and is not the continuing or surviving corporation or entity of
such consolidation or merger or (ii) transfers or conveys all or substantially
all of its properties and assets to any Person, then, and in each such case,
proper provision will be made so that the successors and assigns of the
Surviving Corporation assume the obligations set forth in this Section 6.7.
     Section 6.8 Merger Sub Compliance. Parent shall cause Merger Sub to comply
with all of its obligations under or related to this Agreement.
     Section 6.9 Employee Matters.
          (a) For a period of two years from the Closing Date, Parent or the
Surviving Corporation shall provide, or cause to be provided, compensation and
benefits to the employees and former employees of the Company and its
Subsidiaries (the “Company Employees”) that are no less favorable, in the
aggregate, than the compensation and benefits that are provided to the Company
Employees immediately prior to the Effective Time; provided, that the foregoing
obligation shall not restrict Parent and the Surviving Corporation from making
changes that (i) are consistent with changes currently planned or contemplated
by the Company, (ii) are in response to business conditions which may exist at
the time of such changes or (iii) are collectively bargained for. Parent shall,
and shall cause the Surviving Corporation to, honor in accordance with their
terms all Company Plans; provided, however, that Parent or the Surviving
Corporation may amend, modify or terminate any individual Company Plan in
accordance with its terms and applicable Law (including obtaining the consent of
the other parties to and beneficiaries of such Company Plan to the extent
required thereunder). Notwithstanding the foregoing or anything else in this
Agreement to the contrary, the Surviving Corporation and its Subsidiaries shall
not, after the Effective Time, provide any form of equity-based compensation,
including, without limitation, options to purchase shares of capital stock in
the Surviving Corporation or any of its Subsidiaries; provided that any equity-
based compensation provided by the Company and its Subsidiaries pursuant to the
Company Plans immediately prior to the

- 31 -



--------------------------------------------------------------------------------



 



Effective Time (including but not limited to long term incentive compensation
grants or awards) shall be taken into account in determining whether the
compensation and benefits provided by Parent and the Surviving Corporation are
less favorable than those provided by the Company for purposes of the first
sentence of this Section 6.9(a).
          (b) For purposes of all employee benefit plans (as defined in
Section 3(3) of ERISA) and other employment agreements, arrangements and
policies of the Surviving Corporation under which an employee’s benefits
depends, in whole or in part, on length of service, credit will be given to
current employees of the Company and its Subsidiaries for service with the
Company or any of its Subsidiaries or predecessors prior to the Effective Time,
provided that such crediting of service does not result in duplication of
benefits.
          (c) The provisions of this Section 6.9 are solely for the benefit of
the respective parties to this Agreement and nothing in this Section 6.9,
express or implied, shall confer upon any Company Employee, or legal
representative or beneficiary thereof, any rights or remedies, including any
right to employment or continued employment for any specified period, or
compensation or benefits of any nature or kind whatsoever under this Agreement.
ARTICLE VII
CONDITIONS
     Section 7.1 Conditions to Each Party’s Obligation to Effect the Merger. The
respective obligation of each party to effect the Merger shall be subject to the
satisfaction on or prior to the Closing Date of each of the following
conditions, any and all of which may be waived in whole or in part by the
Company, Parent and Merger Sub to the extent permitted by applicable Law:
          (a) Shareholder Approval. The Shareholder Approval shall have been
obtained.
          (b) Governmental Approvals. (i) The waiting period (including any
extension thereof) applicable to the consummation of the Merger under the HSR
Act shall have expired or been terminated, and (ii) with respect to non-U.S.
jurisdictions where any merger control consents or approvals are deemed
necessary in the reasonable opinion of both the Company and Parent, all
notifications and filings have been made, all appropriate waiting periods
(including extensions thereof) have expired or been terminated and all
clearances and approvals have been granted (or been deemed in accordance with
the relevant Law to have been granted) by the relevant Governmental Entity on
terms consistent with Section 6.3(e).
          (c) No Injunctions or Restraints. No Order or Law, entered, enacted,
promulgated, enforced or issued by any court of competent jurisdiction, or any
other Governmental Entity, or other legal restraint or prohibition
(collectively, “Restraints”) shall be in effect preventing the consummation of
the Merger; provided, however, that, subject to Section 6.3(e), each of the
parties to this Agreement shall have used its reasonable best efforts to prevent
the entry of any such Restraints and to appeal as promptly as possible any such
Restraints that may be entered to the extent required by and subject to
Section 6.3.

- 32 -



--------------------------------------------------------------------------------



 



     Section 7.2 Conditions to Obligations of Parent and Merger Sub. The
obligation of Parent and Merger Sub to effect the Merger is further subject to
the satisfaction, or waiver by Parent and Merger Sub, on or prior to the Closing
Date of the following conditions:
          (a) Representations and Warranties.
          (i) The representations and warranties of the Company contained in
this Agreement shall be true and correct at and as of the date of this Agreement
and at and as of the Closing (without regard to any qualifications therein as to
materiality or Material Adverse Effect), as though made at and as of such time
(or, if made as of a specific date, at and as of such date), except, in each
case, for such failures to be true and correct as would not reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect.
          (ii) The representations and warranties of the Company contained in
Sections 3.4(a) and 3.18 of this Agreement shall be true and correct in all
respects (except, in the case of Section 3.4(a), for de minimis inaccuracies
therein) at and as of the date of this Agreement and at and as of the Closing
(without regard to any qualifications therein as to materiality or Material
Adverse Effect), as though made at and as of such time (or, if made as of a
specific date, at and as of such date).
          (b) Performance of Obligations of the Company. The Company shall have
performed or complied with in all material respects (or with respect to any
covenant or agreement qualified by materiality or Material Adverse Effect, in
all respects) the covenants and agreements contained in this Agreement to be
performed or complied with by it prior to or on the Closing Date.
          (c) No Orders or Laws. No Order or Law shall have been promulgated,
entered, enforced, enacted, issued or applicable to the Merger by any
Governmental Entity which would impose or require any Restriction, and no action
or proceeding by any Governmental Entity shall be pending which seeks any
Restriction, other than Restrictions, individually or in the aggregate with all
other Restrictions, for which the aggregate fair value of all businesses or
assets (including stock) affected, prior to giving effect to the Merger,
(x) would not exceed $50,000,000 in the case of the Company and its Subsidiaries
and Affiliates, taken as a whole, and (y) would not exceed $50,000,000 in the
case of Parent and its Subsidiaries and Affiliates, taken as a whole.
Notwithstanding the foregoing, any action or proceeding by a Governmental Entity
that seeks any Restriction which action or proceeding is pending as of the date
immediately preceding the Outside Date shall not be taken into account when
determining whether the conditions set forth in this paragraph have been
satisfied as of such date.
          (d) Officer’s Certificate. The Company shall have furnished Parent
with a certificate dated the Closing Date signed on its behalf by its chief
executive officer and chief financial officer to the effect that the conditions
set forth in Section 7.2(a) and Section 7.2(b) have been satisfied.

- 33 -



--------------------------------------------------------------------------------



 



     Section 7.3 Conditions to Obligations of the Company. The obligation of the
Company to effect the Merger is further subject to the satisfaction, or waiver
by the Company, on or prior to the Closing Date of the following conditions:
          (a) Representations and Warranties. The representations and warranties
of Parent and Merger Sub contained in this Agreement shall be true and correct
at and as of the date of this Agreement and at and as of the Closing (without
regard to any qualifications therein as to materiality or material adverse
effect), as though made at and as of such time (or, if made as of a specific
date, at and as of such date), except, in each case, for such failures to be
true and correct as would not reasonably be expected to prevent or otherwise
have a material adverse effect on the ability of Parent to consummate the
Merger.
          (b) Performance of Obligations of Parent and Merger Sub. Each of
Parent and Merger Sub shall have performed or complied with in all material
respects (or with respect to any covenant or agreement qualified by materiality
or material adverse effect, in all respects) the covenants and agreements
contained in this Agreement to be performed or complied with by it prior to or
on the Closing Date.
          (c) Officer’s Certificate. Each of Parent and Merger Sub shall have
furnished the Company with a certificate dated the Closing Date signed on its
behalf by its chief executive officer (or chief legal officer in the case of
Parent) and chief financial officer to the effect that the conditions set forth
in Section 7.3(a) and Section 7.3(b) have been satisfied.
     Section 7.4 Frustration of Closing Conditions. Neither Parent or Merger Sub
nor the Company may rely on the failure of any condition set forth in
Section 7.1, Section 7.2 or Section 7.3, as the case may be, to be satisfied to
excuse it from its obligation to effect the Merger if such failure was caused by
such party’s failure to comply with its obligations to consummate the Merger and
the other Transactions to the extent required by and subject to Section 6.3.
ARTICLE VIII
TERMINATION
     Section 8.1 Termination. Anything herein or elsewhere to the contrary
notwithstanding, this Agreement may be terminated and the Merger may be
abandoned at any time prior to the Effective Time (notwithstanding any
Shareholder Approval):
          (a) by mutual written consent of Parent, Merger Sub and the Company;
          (b) by either Parent or the Company if:
          (i) the Merger has not been consummated on or before September 15,
2011 (the “Outside Date”); provided, however, that the right to terminate this
Agreement pursuant to this Section 8.1(b)(i) shall not be available to any party
whose breach of any provision of this Agreement results in the failure of the
Merger to be consummated by such time; provided further, however, that, if, on
the Outside Date, any of the conditions to the Closing set forth in Section
7.1(b) shall not have been fulfilled but all other

- 34 -



--------------------------------------------------------------------------------



 



conditions to the Closing either have been fulfilled or are then capable of
being fulfilled, then the Outside Date shall, without any action on the part of
the parties hereto, be extended day-by-day for each day during which any of the
conditions set forth in Section 7.1(b) remain unfulfilled; provided further,
however, that the Outside Date shall not be extended past October 14, 2011;
          (ii) a permanent injunction or other Order which is final and
nonappealable shall have been issued or taken restraining or otherwise
prohibiting consummation of the Merger or any of the other Transactions (any
such injunction or Order, a “Final Order”); provided, however, that the party
seeking to terminate this Agreement pursuant to this Section 8.1(b)(ii) shall
have used all reasonable best efforts to prevent the entry of such permanent
injunction or other Order to the extent required by and subject to Section 6.3;
or
          (iii) if the Special Meeting (including any adjournments and
postponements thereof) shall have concluded without the Shareholder Approval
having been obtained by reason of the failure to obtain the required vote of the
holders of Shares, provided, however, that the Company’s right to terminate this
Agreement pursuant to this Section 8.1(b)(iii) is subject to the Company’s
compliance with clause (y) of the third sentence of Section 6.2(a);
          (c) by the Company prior to the receipt of the Shareholder Approval,
if the Company concurrently enters into a definitive agreement with respect to a
Superior Proposal; provided that the Company shall have complied with all
provisions of Section 5.2 and shall have previously paid or shall concurrently
with such termination pay the fees due under Section 8.2(b);
          (d) by Parent, if the Company Board or any committee thereof shall
have withdrawn or modified, or proposed publicly to withdraw or modify, in a
manner adverse to Parent, the approval, determination of advisability or
recommendation of this Agreement, the Merger and the other Transactions, or
approved, determined to be advisable or recommended, or proposed publicly to
approve, determine to be advisable or recommend, any Takeover Proposal, or the
Company Board or any committee thereof shall have resolved to take any of the
foregoing actions;
          (e) by Parent, if the Company breaches or fails to perform or comply
with any of its representations, warranties, agreements or covenants contained
in this Agreement, which breach or failure to perform or comply (i) would give
rise to the failure of a condition set forth in Section 7.2(a) or Section 7.2(b)
and (ii) cannot be cured by the Outside Date (provided that Parent is not then
in material breach of any representation, warranty, agreement or covenant
contained in this Agreement); or
          (f) by the Company, if Parent or Merger Sub breaches or fails to
perform or comply with any of its representations, warranties, agreements or
covenants contained in this Agreement, which breach or failure to perform or
comply (i) would give rise to the failure of a condition set forth in
Section 7.3(a) or Section 7.3(b) and (ii) cannot be cured by the Outside

- 35 -



--------------------------------------------------------------------------------



 



Date (provided that the Company is not then in material breach of any
representation, warranty, agreement or covenant contained in this Agreement).
          (g) A terminating party shall provide written notice of termination to
the other parties specifying with particularity the reason for such termination.
If more than one provision of this Section 8.1 is available to a terminating
party in connection with a termination, a terminating party may rely on any and
all available provisions in this Section 8.1 for any such termination.
     Section 8.2 Effect of Termination.
          (a) If this Agreement is terminated pursuant to Section 8.1, this
Agreement shall become void and of no effect with no liability on the part of
any party (or any shareholder, director, officer, employee, agent, consultant or
representative of such party) to the other party hereto; provided, however, that
if such termination shall result from the (i) failure of either party to fulfill
a condition to the performance of the obligations of the other party or
(ii) failure of either party to perform an agreement or covenant hereof, such
party shall not be relieved of any liability to the other party as a result of
such failure or breach; provided further, however, that the provisions of
Section 6.6, this Section 8.2, Article IX and Article X hereof and the
provisions of the Confidentiality Agreement shall survive such termination.
          (b) If this Agreement is terminated (i) by either Parent or the
Company pursuant to the provisions of Section 8.1(b)(i), Section 8.1(b)(iii) or
Section 8.1(b)(ii), but in the case of a termination pursuant to
Section 8.1(b)(ii), only if the applicable Final Order is based on the existence
of a Takeover Proposal (whether or not modified after it is first made), and, in
the case of any termination under this clause (i), (A) prior to such termination
a Takeover Proposal shall have been made known to the Company or its
shareholders or any Person shall have publicly announced an intention (whether
or not conditional) to make a Takeover Proposal and (B) at any time on or prior
to the 12-month anniversary of such termination the Company or any of its
Subsidiaries enters into a definitive agreement with respect to any Takeover
Proposal or the transactions contemplated by any Takeover Proposal are
consummated (provided that solely for purposes of this Section 8.2(b)(i)(B), the
term “Takeover Proposal” shall have the meaning set forth in the definition of
Takeover Proposal except that all references to 10% shall be deemed references
to 30%), or (ii) by Parent pursuant to the provisions of Section 8.1(d), or by
the Company pursuant to the provisions of Section 8.1(c), the Company shall pay
Parent the Termination Fee by wire transfer (to an account designated by Parent)
in immediately available funds (x) in the case of clause (i) of this Section
8.2(b), upon the earlier of entering into such definitive agreement with respect
to a Takeover Proposal or consummation of the transactions contemplated by a
Takeover Proposal, and (y) in the case of clause (ii) of this Section 8.2(b),
prior to or concurrently with such termination. “Termination Fee” shall mean a
cash amount equal to $200,000,000.
          (c) The Company acknowledges that the agreements contained in
Section 8.2(b) are an integral part of the Transactions, and that, without these
agreements, Parent and Merger Sub would not enter into this Agreement;
accordingly, if the Company fails to pay in a timely manner any amount due
pursuant to Section 8.2(b) and, in order to obtain such payment, Parent or
Merger Sub commences a claim, action, suit or other proceeding that results in a

- 36 -



--------------------------------------------------------------------------------



 



judgment against the Company, the Company shall pay to Parent interest on such
amount from and including the date payment of such amount was due to but
excluding the date of actual payment at the prime rate set forth in the Wall
Street Journal in effect on the date such payment was required to be made plus
1%, together with reasonable legal fees and expenses incurred in connection with
such claim, suit, proceeding or other action.
ARTICLE IX
MISCELLANEOUS
     Section 9.1 Amendment and Waivers. Subject to applicable Law, and in
accordance with the immediately following sentence, this Agreement may be
amended by the parties hereto by action taken or authorized by or on behalf of
their respective boards of directors, at any time prior to the Closing Date,
whether before or after adoption of this Agreement by the shareholders of the
Company and Merger Sub. This Agreement may not be amended except by an
instrument in writing signed by the parties hereto. At any time prior to the
Effective Time, any party hereto may (i) extend the time for the performance of
any of the obligations or other acts of the other parties hereto, (ii) waive any
inaccuracies in the representations and warranties by the other party contained
herein or in any document delivered pursuant hereto, and (iii) subject to the
requirements of applicable Law, waive compliance by the other party with any of
the agreements or conditions contained herein. Any such extension or waiver
shall be valid only if set forth in an instrument in writing signed by the party
or parties to be bound thereby. The failure of any party to this Agreement to
assert any of its rights under this Agreement or otherwise shall not constitute
a waiver of such rights.
     Section 9.2 Non-survival of Representations and Warranties. None of the
representations and warranties in this Agreement or in any schedule, instrument
or other document delivered pursuant to this Agreement shall survive after the
Effective Time.
     Section 9.3 Expenses. All fees, costs and expenses (including all legal,
accounting, broker, finder or investment banker fees) incurred in connection
with this Agreement and the Transactions are to be paid by the party incurring
such fees, costs and expenses.
     Section 9.4 Notices. Any and all notices or other communications or
deliveries required or permitted to be provided hereunder shall be in writing
and sent by facsimile, by nationally recognized overnight courier service or by
registered mail and shall be deemed given and effective on the earliest of
(i) the date of transmission, if such notice or communication is delivered via
facsimile at the facsimile telephone number specified in this Section 9.4 prior
to 5:00 p.m. (New York City time) on a Business Day and a copy is sent on such
Business Day by nationally recognized overnight courier service, (ii) the
Business Day after the date of transmission, if such notice or communication is
delivered via facsimile at the facsimile telephone number specified in this
Section 9.4 later than 5:00 p.m. (New York time) on any date and earlier than 12
midnight (New York City time) on the following date and a copy is sent no later
than such date by nationally recognized overnight courier service, (iii) when
received, if sent by nationally recognized overnight courier service (other than
in the cases of clauses (i) and (ii) above), or (iv) upon actual receipt by the
party to whom such notice is required to be given if sent by registered mail.
The address for such notices and communications shall be as follows:

- 37 -



--------------------------------------------------------------------------------



 



  (a)   if to Parent or Merger Sub, to:         Berkshire Hathaway Inc.
3555 Farnam Street
Omaha, Nebraska 68131
Telephone No.: (402) 346-1400
Facsimile No.: (402) 346-3375
Attention: Warren E. Buffett         with a copy to:         Munger, Tolles &
Olson, LLP
355 South Grand Avenue, Suite 3500
Los Angeles, California 90071
Telephone No.: (213) 683-9100
Facsimile No.: (213) 687-3702
Attention: Robert E. Denham, Esq.
                 Mary Ann Todd, Esq.     (b)   If to the Company, to         The
Lubrizol Corporation
29400 Lakeland Boulevard
Wickliffe, Ohio 44092-2298
Telephone No.: (440) 347-5073
Facsimile No.: (440) 347-5510
Attention: Suzanne F. Day         with a copy to:         Jones Day
North Point
901 Lakeside Avenue
Cleveland, Ohio 44114
Telephone No.: (216) 586-3939
Facsimile No.: (216) 579-0212
Attention: Lyle G. Ganske, Esq.
                 James P. Dougherty, Esq.

     Section 9.5 Counterparts. This Agreement may be executed in two or more
counterparts, each of which will be deemed an original but all of which will
constitute one instrument.
     Section 9.6 Entire Agreement; No Third Party Beneficiaries. This Agreement
(including the schedules and annexes to this Agreement, including the Company
Disclosure Letter) and the Confidentiality Agreement (a) constitute the entire
agreement and supersede all

- 38 -



--------------------------------------------------------------------------------



 



prior agreements and understandings, both written and oral, among the parties
with respect to the subject matter of this Agreement, and (b) except for the
provisions in Section 6.7, solely to the extent stated therein, is not intended
to and shall not confer upon any Person other than the parties to this Agreement
and their permitted assigns any rights, benefits or remedies of any nature
whatsoever, other than (i) the right of the holders of Shares of the Company to
receive the Merger Consideration after the Closing (a claim with respect to
which may not be made unless and until the Effective Time shall have occurred)
and (ii) the right of a party to this Agreement on behalf of its security
holders to pursue damages in the event of the other party’s willful and material
breach of this Agreement. For the avoidance of doubt, the rights granted
pursuant to the foregoing clause (ii) shall be enforceable only by the Company
in its sole and absolute discretion, on behalf of the holders of Shares of the
Company.
     Section 9.7 Severability. If any term or provision of this Agreement is
held by a court of competent jurisdiction or other Governmental Entity to be
invalid, void, unenforceable or against its regulatory policy, the remainder of
the terms and provisions of this Agreement shall remain in full force and effect
and shall in no way be affected, impaired or invalidated, so long as the
economic and legal substance of the Transactions, taken as a whole, are not
affected in a manner materially adverse to any party hereto.
     Section 9.8 Governing Law. This Agreement shall be governed by and
construed in accordance with the Laws of the State of Ohio without giving effect
to the principles of conflicts of law of the Laws of the State of Ohio.
     Section 9.9 Assignment. Neither this Agreement nor any of the rights,
interests or obligations under this Agreement shall be assigned by any of the
parties to this Agreement (whether by operation of Law or otherwise) without the
prior written consent of the other parties, except that Merger Sub may assign,
in its sole discretion, any or all of its rights, interests and obligations
hereunder to any entity that is wholly owned, directly or indirectly, by Parent.
Any attempted assignment in violation of this Section 9.9 shall be void. Subject
to the preceding sentence, this Agreement will be binding upon, inure to the
benefit of and be enforceable by the parties and their respective successors and
assigns.
     Section 9.10 Consent to Jurisdiction. Each of the parties hereto
(i) consents to submit itself to the personal jurisdiction of the state and
federal courts of the State of Ohio in the event that any dispute arises out of
this Agreement or any of the Transactions, (ii) agrees that it will not attempt
to deny or defeat such personal jurisdiction by motion or other request for
leave from any such court and (iii) agrees that it will not bring any action
relating to this Agreement or any of the Transactions in any other court. Each
of the parties hereto irrevocably and unconditionally waives (and agrees not to
plead or claim) any objection to the laying of venue of any dispute arising out
of this Agreement or any of the Transactions in the state and federal courts of
the State of Ohio, or that any such dispute brought in any such court has been
brought in an inconvenient forum.
     Section 9.11 Specific Enforcement. The parties agree that irreparable
damage would occur in the event that any of the provisions of this Agreement
were not performed in accordance with their specific terms or were otherwise
breached. The parties accordingly agree that the parties will be entitled to an
injunction or injunctions to prevent breaches of this Agreement and

- 39 -



--------------------------------------------------------------------------------



 



to enforce specifically the terms and provisions of this Agreement in any
federal court located in the State of Ohio or a Ohio state court, this being in
addition to any other remedy to which they are entitled at law or in equity.
     Section 9.12 WAIVER OF JURY TRIAL. EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES ANY AND ALL RIGHTS TO TRIAL BY JURY IN ANY LEGAL PROCEEDING
ARISING OUT OF OR RELATED TO THIS AGREEMENT OR THE TRANSACTIONS.
ARTICLE X
DEFINITIONS; INTERPRETATION
     Section 10.1 Cross References. Each of the following terms is defined in
the section set forth opposite such term.

          Defined Term   Section
Acquisition Agreement
    5.2 (b)
Agreement
  Preamble
Anti-Corruption Laws
    3.8 (b)
Antitrust Laws
    6.3 (d)
Book-Entry Shares
    2.1 (a)
Certificate of Merger
    1.3
Certificates
    2.1 (a)
Closing Date
    1.2
Common Stock
    3.4 (a)
Company
  Preamble
Company Board
    3.2 (a)
Company Disclosure Letter
  Article III
Company Earnings Guidance
    3.5 (c)
Company Employees
    6.8 (a)
Company Permits
    3.8 (a)
Company Plan
    3.12 (a)
Company Recommendation
    3.2 (c)
Company SEC Documents
    3.5 (a)
Confidentiality Agreement
    3.21
Covered Employees
    3.12 (a)
Deferred Compensation Plans
    2.3 (d)
Deferred Payment
    2.3 (d)
Dissenting Shares
    2.4 (a)
Effective Time
    1.3
ERISA
    3.12 (a)
Exchange Act
    3.3 (a)
Final Order
  8.1(b)(ii)
Financial Advisors
    3.17
Financial Statements
    3.5 (a)

- 40 -



--------------------------------------------------------------------------------



 



          Defined Term   Section
GAAP
    3.5 (a)
Governmental Entity
    3.3 (a)
HSR Act
    3.3 (a)
Indemnified Liabilities
    6.7 (a)
Indemnified Parties
    6.7 (a)
International Award
    2.3 (b)
International Equity Plans
    2.3 (b)
Material Contract
    3.9 (a)
Merger
    1.1
Merger Consideration
    2.1 (a)
Merger Sub
Preamble
Multiemployer Plan
    3.12 (a)
Non-U.S. Plan
    3.12 (c)
Option
    2.3 (a)
Option Cash Payment
    2.3 (a)
Outside Date
    8.1(b) (i)
Parent
  Preamble
Paying Agent
    2.2 (a)
Payment Fund
    2.2 (a)
Proxy Statement
    3.10
Restraints
    7.1 (c)
Restriction
    6.3 (e)
Rights
    3.4 (a)
Securities Act
    3.5 (a)
Serial Preference Shares
    3.4 (a)
Serial Preferred Stock
    3.4 (a)
Settlement Payment
    2.3 (b)
Share Unit
    2.3 (c)
Share Unit Payment
    2.3 (c)
Shareholder Approval
    3.2 (b)
Shares
  Recitals
SOX
    3.5 (a)
Special Meeting
    6.2 (a)
Surviving Corporation
    1.1
Takeover Statute
    3.19
Termination Fee
    8.2 (b)
Transactions
    2.2 (e)

     Section 10.2 Certain Terms Defined. The following terms shall have the
meanings set forth below for purposes of this Agreement:
     “Action” means any claim, action, suit, proceeding or investigation by or
before any Governmental Entity.
     “Affiliates” has the meaning set forth in Rule 12b-2 of the Exchange Act.

- 41 -



--------------------------------------------------------------------------------



 



     “Business Day” means any day other than a Saturday, Sunday or a day on
which banks in New York, New York are authorized or obligated by Law or Order to
close.
     “Code” means the Internal Revenue Code of 1986, as amended.
     “Company Stock Plans” means the Company’s 2010 Stock Incentive Plan (as
amended November 9, 2010), the Company’s 2005 Stock Incentive Plan (as amended
and restated February 22, 2010), and the Company’s 1991 Stock Incentive Plan (as
amended November 15, 2004).
     “Encumbrance” means any security interest, pledge, mortgage, lien, charge,
hypothecation, option to purchase or lease or otherwise acquire any interest,
conditional sales agreement, adverse claim of ownership or use, title defect,
easement, right of way, or other encumbrance of any kind.
     “Environmental Laws” means all Laws relating to the protection of the
environment, including the ambient air, soil, surface water or groundwater, or
relating to the protection of human health from exposure to Materials of
Environmental Concern.
     “Environmental Permits” means all permits, licenses, registrations, and
other authorizations required under applicable Environmental Laws.
     “ERISA Affiliate” means, with respect to any Person, any trade or business,
whether or not incorporated, that together with such Person would be deemed a
“single employer” within the meaning of Section 414 of the Code.
     “Indebtedness” of any Person means (a) all indebtedness for borrowed money,
(b) any other indebtedness which is evidenced by a note, bond, debenture or
similar instrument and (c) all obligations under financing leases.
     “Intellectual Property Rights” means United States or foreign intellectual
property, including (i) patents and patent applications, together with all
reissues, continuations, continuations-in-part, divisionals, provisionals,
extensions and reexaminations thereof, (ii) trademarks, service marks, logos,
trade names, corporate names, trade dress, including all goodwill associated
therewith, and all applications, registrations and renewals in connection
therewith, (iii) copyrights and copyrightable works and all applications and
registrations in connection with any of the foregoing, (iv) inventions and
discoveries (whether patentable or not), industrial designs, trade secrets,
confidential information and know-how, (v) computer software (including
databases and related documentation), (vi) uniform resource locators, web site
addresses and Internet domain names, and registrations therefor, (vii) moral and
economic rights of authors and inventors and (vii) all other proprietary rights
whether now known or hereafter recognized in any jurisdiction.
     “IRS” means the Internal Revenue Service.
     “Knowledge” means (i) with respect to Parent, the actual knowledge (without
independent inquiry or investigation) of the Chief Executive Officer, Chief
Financial Officer and General Counsel of Parent and (ii) with respect to the
Company, the actual knowledge (without

- 42 -



--------------------------------------------------------------------------------



 



independent inquiry or investigation) of the following executive officers of the
Company: Chief Executive Officer, Chief Financial Officer, Chief Operating
Officer and General Counsel.
     “Law” means any law, statute, code, ordinance, regulation or rule of any
Governmental Entity.
     “Leased Real Property” means all material real property leased or subleased
(whether as a tenant or subtenant) by the Company or any Subsidiary of the
Company.
     “Material Adverse Effect” means, with respect to the Company, a material
adverse effect on (i) the ability of the Company to consummate the Merger, or
(ii) the business, results of operations or financial condition of the Company
and its Subsidiaries, taken as a whole, except to the extent such material
adverse effect under this clause (ii) results from (A) any changes in general
United States or global economic conditions, (B) any changes in conditions
generally affecting any of the industries in which the Company and its
Subsidiaries operate, except to the extent such changes in conditions have a
disproportionate effect on the Company and its Subsidiaries, taken as a whole,
relative to others in such industries, (C) any decline in the market price of
the Common Stock, (D) regulatory, legislative or political conditions or
securities, credit, financial or other capital markets conditions, in each case
in the United States or any foreign jurisdiction, except to the extent such
conditions have a disproportionate effect on the Company and its Subsidiaries,
taken as a whole, relative to others in the industries in which the Company and
any of its Subsidiaries operate, (E) any failure, in and of itself, by the
Company to meet any internal or published projections, forecasts, estimates or
predictions in respect of revenues, earnings or other financial or operating
metrics for any period (it being understood that the facts or occurrences giving
rise to or contributing to such failure may be deemed to constitute, or be taken
into account in determining whether there has been or will be a Material Adverse
Effect), (F) the execution and delivery of this Agreement or the public
announcement or pendency of the Merger or any of the other Transactions,
including the impact thereof on the relationships, contractual or otherwise, of
the Company or any of its Subsidiaries with employees, labor unions, customers,
suppliers or partners, (G) any change in applicable Law, regulation or GAAP (or
authoritative interpretations thereof), (H) geopolitical conditions, the
outbreak or escalation of hostilities, any acts of war, sabotage or terrorism,
or any escalation or worsening of any such acts of war, sabotage or terrorism
threatened or underway as of the date of this Agreement, except to the extent
such conditions or event have a disproportionate effect on the Company and its
Subsidiaries, taken as a whole, relative to others in the industries in which
the Company and any of its Subsidiaries operate, or (I) any hurricane, tornado,
flood, earthquake or other natural disaster, except to the extent such events
have a disproportionate effect on the Company and its Subsidiaries, taken as a
whole, relative to others in the industries in which the Company and any of its
Subsidiaries operate.
     “Materials of Environmental Concern” means any hazardous, acutely
hazardous, or toxic substance or waste defined or regulated as such under
Environmental Laws, including the federal Comprehensive Environmental Response,
Compensation and Liability Act and the federal Resource Conservation and
Recovery Act.
     “Ohio Law” means the Ohio General Corporation Law.

- 43 -



--------------------------------------------------------------------------------



 



     “Order” means any order, judgment, ruling, injunction, assessment, award,
decree or writ of any Governmental Entity.
     “Owned Real Property” means all material real property reflected in the
latest audited balance sheet included in the Company SEC Documents as owned by
the Company or any Subsidiary of the Company or acquired after the date thereof
(except for properties sold or otherwise disposed of since the date thereof in
the ordinary course of business).
     “Permitted Encumbrances” means: (i) Encumbrances that relate to Taxes,
assessments and governmental charges or levies imposed upon the Company or any
of its Subsidiaries that are not yet due and payable or that are being contested
in good faith by appropriate proceedings or for which reserves have been
established on the most recent financial statements included in the Company SEC
Documents, (ii) Encumbrances imposed by Law that relate to obligations that are
not yet due and have arisen in the ordinary course of business, (iii) pledges or
deposits to secure obligations under workers’ compensation Laws or similar
legislation or to secure public or statutory obligations, (iv) mechanics’,
carriers’, workers’, repairers’ and similar Encumbrances imposed upon the
Company or any of its Subsidiaries arising or incurred in the ordinary course of
business, (v) Encumbrances that relate to zoning, entitlement and other land use
and environmental Laws, (vi) other imperfections or irregularities in title,
charges, easements, survey exceptions, leases, subleases, license agreements and
other occupancy agreements, reciprocal easement agreements, restrictions and
other customary encumbrances on title to or use of real property, (vii) utility
easements for electricity, gas, water, sanitary sewer, surface water drainage or
other general easements granted to Governmental Entities in the ordinary course
of developing or operating any Site, (viii) any Laws affecting any Site,
(ix) any utility company rights, easements or franchises for electricity, water,
steam, gas, telephone or other service or the right to use and maintain poles,
lines, wires, cables, pipes, boxes and other fixtures and facilities in, over,
under and upon any of the Sites, (x) any encroachments of stoops, areas, cellar
steps, trim and cornices, if any, upon any street or highway; provided, however,
that in the case of clauses (v) through (x), none of the foregoing, individually
or in the aggregate, materially adversely affect the continued use of the
property to which they relate in the conduct of the business currently conducted
thereon, and (xi) as to any Leased Real Property, any Encumbrance affecting the
interest of the lessor thereof.
     “Person” means a natural person, sole proprietorship, partnership,
corporation, limited liability company, business trust, joint stock company,
trust, unincorporated society or association, joint venture, Governmental Entity
or other legal entity or organization.
     “SEC” means the United States Securities and Exchange Commission.
     “Site” means each location where the Company or any Subsidiary of the
Company conducts business, including each Owned Real Property and Leased Real
Property.
     “Subsidiary” means, with respect to any party, any foreign or domestic
corporation or other entity, whether incorporated or unincorporated, of which
(a) such party or any other Subsidiary of such party is a general partner
(excluding such partnerships where such party or any Subsidiary of such party
does not have a majority of the voting interest in such partnership) or (b) at
least a majority of the securities or other equity interests having by their
terms ordinary

- 44 -



--------------------------------------------------------------------------------



 



voting power to elect a majority of the directors or others performing similar
functions with respect to such corporation or other entity is directly or
indirectly owned or controlled by such party or by any one or more of such
party’s Subsidiaries, or by such party and one or more of its Subsidiaries.
     “Superior Proposal” means a bona fide written offer from any Person (other
than Parent and its Subsidiaries, Affiliates and representatives) for a direct
or indirect acquisition or purchase of 50% or more of the consolidated assets
(including equity interests in subsidiaries) of the Company and its
Subsidiaries, taken as a whole, or 50% or more of any class of equity securities
of the Company, any tender offer or exchange offer that if consummated would
result in any person beneficially owning 50% or more of any class of equity
securities of the Company, or any merger, consolidation, share exchange,
business combination, recapitalization, liquidation, dissolution or similar
transaction involving the Company or any of its Subsidiaries (other than the
Transactions) (A) which, considering all relevant factors, is more favorable to
the Company and its shareholders than the Merger, and (B) for which the third
party has demonstrated that the financing for such offer is fully committed or
is reasonably likely to be obtained, in each case as determined by the Company
Board in its good faith judgment (after consulting with financial advisors and
receiving the advice of outside counsel).
     “Takeover Proposal” means any inquiry, proposal or offer from any Person
(other than Parent and its Subsidiaries, Affiliates and representatives)
relating to any direct or indirect acquisition or purchase of 10% or more of the
consolidated assets (including equity interests in subsidiaries) of the Company
and its Subsidiaries, taken as a whole, or 10% or more of any class of equity
securities of the Company, any tender offer or exchange offer that if
consummated would result in any Person beneficially owning 10% or more of any
class of equity securities of the Company, or any merger, consolidation, share
exchange, business combination, recapitalization, liquidation, dissolution or
similar transaction involving the Company or any of its Subsidiaries, other than
the Transactions.
     “Tax” or “Taxes” means all taxes of any kind, including those on or
measured by or referred to as income, gross receipts, sales, use, ad valorem,
franchise, profits, license, value added, property or windfall profits taxes,
customs, duties or similar fees, assessments or charges of any kind whatsoever,
together with any interest and any penalties, additions to tax or additional
amounts imposed by any governmental authority, domestic or foreign.
     “Tax Return” or “Tax Returns” means all federal, state, local and foreign
tax returns, declarations, statements, reports, schedules, forms and information
returns and any amended tax return related to Taxes.
     Section 10.3 Other Definitional and Interpretative Provisions. The words
“hereof,” “herein” and “hereunder” and words of like import used in this
Agreement shall refer to this Agreement as a whole and not to any particular
provision of this Agreement. Terms defined in the singular in this Agreement
shall also include the plural and vice versa. The captions and headings herein
are included for convenience of reference only and shall be ignored in the
construction or interpretation hereof. References to Articles, Sections,
Exhibits and Schedules are to Articles, Sections, Exhibits and Schedules of this
Agreement unless otherwise specified. Whenever the words “include,” “includes”
or “including” are used in this Agreement, they shall

- 45 -



--------------------------------------------------------------------------------



 



be deemed to be followed by the words “without limitation,” whether or not they
are in fact followed by those words or words of like import. The phrases “the
date of this Agreement,” “the date hereof” and phrases of similar import, unless
the context otherwise requires, shall be deemed to refer to the date set forth
in the Preamble. The word “extent” in the phrase “to the extent” shall mean the
degree to which a subject or other thing extends, and such phrase shall not mean
simply “if”. The word “will” shall be construed to have the same meaning as the
word “shall”. The term “or” is not exclusive. The parties hereto have
participated jointly in the negotiation and drafting of this Agreement. If any
ambiguity or question of intent or interpretation arises, this Agreement shall
be construed as if drafted jointly by the parties hereto, and no presumption or
burden of proof shall arise favoring or disfavoring any party by virtue of the
authorship of any of the provisions of this Agreement.
[Signatures on Following Page.]

- 46 -



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, Parent, Merger Sub and the Company have caused this
Agreement and Plan of Merger to be signed by their respective officers thereunto
duly authorized as of the date first written above.

            BERKSHIRE HATHAWAY INC.
      By:   /s/ Warren E. Buffett         Name:   Warren E. Buffett       
Title:   Chairman and Chief Executive Officer        OHIO MERGER SUB, INC.
      By:   /s/ Warren E. Buffett         Name:   Warren E. Buffett       
Title:   President        THE LUBRIZOL CORPORATION
      By:   /s/ James L. Hambrick         Name:   James L. Hambrick       
Title:   Chairman, President and Chief Executive Officer     

- 47 -